EXHIBIT 10.1

 

 





STOCK PURCHASE AGREEMENT

 

BETWEEN

 

GENERAL EMPLOYMENT ENTERPRISES, INC.,

an Illinois corporation

 

AND

 

WILLIAM DANIEL DAMPIER & CAROL LEE DAMPIER

 

OCTOBER 4, 2015

 

  1

 

 


TABLE OF CONTENTS

 



§1. Definitions; Basic Transaction

 

(a)  

Definitions

 

(b)  

Basic Transaction

 

(c)

Closing

 

(d)

Deliverables at Closing

§2. Purchase Price

 

(a)

Purchase Price

§3. Representations and Warranties Concerning Transaction

 

(a)

Sellers’ Representations and Warranties

 

(b)

Buyer’s Representations and Warranties

§4. Representations and Warranties Concerning Target

 

(a)

Organization, Qualification, and Corporate Power

 

(b)

Capitalization

 

(c)

Non-contravention

 

(d)

Intentionally Omitted

 

(e)

Title to Assets

 

(f)

Subsidiaries

 

(g)

Financial Statements

 

(h)

Events Subsequent to Most Recent 2014 Fiscal Year End and Since Most Recent
Fiscal Month End

 

(i)

Undisclosed Liabilities

 

(j) 

Legal Compliance

 

(k)

Tax Matters

 

(l)

Real Property

 

(m)

Intellectual Property

 

(n)

Tangible Assets

 

(o)

Inventory

 

(p)

Contracts

 

(q)

Notes and Accounts Receivable

 

(r)

Powers of Attorney

 

(s)

Insurance

 

(t)

Litigation

 

(u)

Product Liability

 

(v)

Key Employees

 

(w)

Employees

 

(x)

Employee Benefits

 

(y)

Guaranties

 

(z)

Environmental, Health, and Safety Matters

 

(aa)

Business Continuity

 

(bb)

Certain Business Relationships with Target

 

(cc) 

Intentionally Omitted

 

(dd)

Customers and Suppliers

 

(ee)

Data Privacy

 

(ff)

Preferential Status

 

(gg)

No Other Representations or Warranties

 

  2

 

 



§4A. Representations and Warranties Concerning GEE Shares

 

(a)

Sellers’ Representations and Warranties Concerning GEE Shares

 

(b) 

Buyer’s Representations and Warranties Concerning GEE Shares

§5. Intentionally Omitted

§6. Post-Closing Covenants

 

(a)

General

 

(b)

Litigation Support

 

(c)

Transition

 

(d) 

Confidentiality

 

(e)

Covenant Not to Compete

 

(f)

Filing of Reports

 

(g)

Sellers’ Piggyback Registration Rights

§7. Deliveries at Closing

 

(a)

Closing Deliveries of Sellers

 

(b)

Closing Deliveries of Buyer

§8. Remedies for Breaches of This Agreement

 

(a) 

Survival of Representations and Warranties

 

(b)

Indemnification Provisions for Buyer’s Benefit

 

(c) 

Certain Limitations on Indemnification Liability of Sellers

 

(d)

Indemnification Provisions for Sellers’ Benefit

 

(e)

Indemnification Deductible Effect on ‘Materiality’ Qualifiers

 

(f)

Matters Involving Third-Parties

 

(g)

Determination of Adverse Consequences

 

(h) 

Additional Limitations on Indemnification

 

(i)

Mischaracterization

 

(j)

Special Indemnity

 

(k)

Exclusive Remedy

§9. Tax Matters

 

(a) 

Tax Indemnification

 

(b)

Straddle Period

 

(c)

Responsibility for Filing Tax Returns

 

(d) 

Refunds and Tax Benefits

 

(e)

Cooperation on Tax Matters

 

(f)

Intentionally Omitted

 

(g)

Certain Taxes and Fees

§10. Section 338(h)(10) Election

 

(a)

Buyer’s Payment to Sellers for Costs of Section 338(h)(10) Election as
AdditionalConsideration for Target Shares

 

(b) 

Computation and Payment of Estimated Section 338 Price Increase

 

(c) 

Factors Included in the Section 338 Price Increase

 

(d)

Assumptions Controlling Computation of Section 338 Price Increase

 

(e) 

Agreement to Make Section 338(h)(10) Election and File Consistently

 

(f)

Preparation and Filing of Section 338 Forms

 

(g)

Computation and Payment of Revised Section 338 Price Increase

 

(h)

Loans to Pay Accelerated Tax Liabilities



 

  3

 

 



§11. Miscellaneous

 

(a) 

Nature of Sellers’ Obligations

 

(b)

Press Releases and Public Announcements

 

(c)

No Third-Party Beneficiaries

 

(d)

Entire Agreement

 

(e)

Succession and Assignment

 

(f) 

Counterparts

 

(g) 

Headings

 

(h)

Notices

 

(i) 

Governing Law, Jurisdiction, Venue and Service of Process

 

(j)

Amendments and Waivers

 

(k) 

Severability

 

(l)

Expenses

 

(m)

Construction

 

(n) 

Incorporation of Exhibits, Appendices, and Schedules

 

(o)

Governing Language

   

EXHIBITS

 



 

Exhibit A

 

Definitions

 

Exhibit B 

 

Purchase Price Allocation Schedule 

 

Exhibit C 

 

Promissory Note(s) 

 

Exhibit D 

 

Financial Statements 

 

Exhibit E 

 

Sellers’ Release 

 

Exhibit F  

 

Sellers’ Non-Competition Agreement 

 

Exhibit G  

 

Mr. Dampier’s Employment Agreement 

 

Exhibit H 

 

Security Agreement 



 

APPENDICES 

 



 

Appendix I  

 

Working Capital Adjustment 

 

Appendix II 

 

Earnout  



 

  4

 

 

SELLERS’ DISCLOSURE SCHEDULES

 



Disclosure Schedule

3(a)

Sellers’ Section 3 Representations and Warranties

3(a)(vi)

Investment

4(a)

Organization, Qualification, Corporate Power; Directors and Officers of Target

4(b)

Capitalization

4(c)

Non-contravention

4(e)

Title to Assets

4(h)

Events Subsequent to Most Recent 2014 Fiscal Year End and Since Most Recent
Fiscal Month End

4(h)(ii)

Written Approval(s) by Buyer for Events Outside of  “Ordinary Course of
Business”

4(i)

Undisclosed Liabilities

4(j)(i)

Legal Compliance

4(k)(ii)

Tax Liability

4(k)(iii)

Tax Returns

4(l)(ii)

Leases and Leased Real Property

4(m)(ii)

Patents, Registration, Trademark, Intellectual Property

4(m)(iii)

Third Party Intellectual Property

4(p)

Contracts

4(p)(ii)(B)

Contracts That Extend More Than 3 Years and in Excess of  $25,000

4(p)(xv)

Written Claims Under Warranties

4 (s)

Insurance Policy(ies)

4(t)

Litigation

4(v)(i)(a)

Key Employees

4(v)(i)(b)

Key Employees That Meet Certain Criteria

4(v)(ii)

Intellectual Property/Copyright License Rights

4(v)(iii)

Franchise, Commission, Agency, Representation Agreements

4(w)

Employees

4(x)

Employee Benefit Plans

4(x)(vi)

Nonqualified Employee Benefits

4(bb)

Certain Business Relationships with Target

4(dd)

Target’s Largest Customers and Suppliers

4(ee)

Data Privacy and Security Policies

 

BUYER’S DISCLOSURE SCHEDULES 

 



Disclosure Schedule

3(b)  

Buyer’s Section 3 Representations and Warranties

 

4A(b)

Buyer’s Representations and Warranties Concerning GEE Shares



 

  5

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of October
4, 2015, by and among GENERAL EMPLOYMENT ENTERPRISES, INC., an
Illinoiscorporation, or its designee (“Buyer”), and WILLIAM DANIEL DAMPIER and
CAROL LEE DAMPIER (collectively called “Sellers,” and each individually called a
“Seller” or “each Seller”). Buyer and Sellers may be referred to collectively
herein as the “Parties” or, individually, as a “Party.”

 

Sellers own all of the outstanding capital stock of ACCESS DATA CONSULTING
CORPORATION, a Colorado corporation (“Target”).

 

This Agreement contemplates a transaction in which Buyer will purchase from
Sellers, and Sellers will sell to Buyer, all of the outstanding capital stock of
Target (“Target Shares”) in return for cash, stock and certain other
consideration as set forth below.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

§1. Definitions; Basic Transaction.

 

(a) Definitions. For purposes of this Agreement, the terms and variations
thereof set forth in Exhibit A to this Agreement shall have the meanings given
to them in Exhibit A.

 

(b) Basic Transaction. In accordance with the terms and conditions of this
Agreement, Buyer agrees to purchase from Sellers, and Sellers (and each of the
respective Sellers) agree to sell to Buyer, all of Sellers’ (and each Seller’s)
Target Shares free and clear of all Liens for the consideration specified below
in §2.

 

(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Berg Hill Greenleaf & Ruscitti,
LLP at 1712 Pearl Street, Boulder Colorado 80302 at 5:00 P.M. on October 4, 2015
or such other date as Buyer and Sellers may mutually determine (the “Closing
Date”). Subject to the above, the target date for the Closing is at 5:00 P.M. on
October 4, 2015.

 

(d) Deliverables at Closing. At the Closing, (i) Sellers will deliver to Buyer
the various certificates, instruments, and documents referred to in and in
accordance with §7 below, (ii) Buyer will deliver to Sellers the various
certificates, instruments, and documents referred to in and in accordance with
§7 below, (iii) Sellers will deliver to Buyer stock certificates representing
all of the Target Shares accompanied by duly executed assignment documents for
assignment to Buyer or Buyer’s designee, and (iv) Buyer will deliver to Sellers
the consideration specified in §2 below.

 

§2. Purchase Price.

 

(a) Purchase Price. The aggregate “Purchase Price” for the Target Shares shall
be $13 million plus or minus the NWC Adjustment Amount plus up to $2 million of
an “earnout” in each case in the form and subject to the adjustments and
provisions set forth in this§2 and is payable as set forth below. The Purchase
Price shall be allocated between the Sellers as set forth on the “Purchase Price
Allocation Schedule” attached hereto as Exhibit B, and any wire transfers to the
Sellers shall be in accordance with the wire transfer instructions on Exhibit B.



 



  6

 

 

(i) Closing Cash Payment to Sellers. At Closing, Buyer shall pay $7 million to
Sellers by wire transfer of immediately available U.S. federal funds pursuant to
the wire transfer instructions set forth on Exhibit B (the “Closing Cash Payment
to Sellers”), which shall be allocated between the Sellers in the amounts set
forth on Exhibit B.

 

(ii) Working Capital Reserve Fund. In addition to the Closing Cash Payment to
Sellers, Buyer is to pay an additional $1 million of the Purchase Price (the
“Working Capital Holdback”), plus or minus the NWC Adjustment Amount, in cash
within twenty (20) days after the completion of an audit of Target’s financial
information from the Most Recent Fiscal Year End to the Closing Date, but in any
event not later than ninety (90) days after the Closing Date in accordance with
subsection (iii) below and Appendix I.

 

(iii) Purchase Price Adjustment – Working Capital. In accordance with Appendix
I, the Purchase Price will be adjusted (positively or negatively) based upon the
difference in the book value of the “Closing Working Capital” (as defined in
Appendix I) as compared to the “Benchmark Working Capital” (as defined in
Appendix I) of $2 million (such difference to be called the “NWC Adjustment
Amount”).If the NWC Adjustment Amount is positive the Purchase Price will be
increased by the NWC Adjustment Amount. If the NWC Adjustment Amount is
negative, the Purchase Price will be decreased by the NWC Adjustment Amount. If
the Purchase Price increases then Buyer will pay to Sellers the sum of the
increase plus the Working Capital Holdback within twenty (20) days of a final
determination under Appendix I. If the Purchase Price decreases then Sellers
will pay the amount of the decrease to Buyer within twenty (20) days of a final
determination under Appendix I, which first shall be funded from the Working
Capital Holdback held by Buyer (which shall be credited to Sellers). If the
amount of the Purchase Price decrease exceeds the Working Capital Holdback then
Sellers will pay the difference to Buyer within twenty (20) days of a final
determination under Appendix I. If the Working Capital Holdback exceeds the
payment due from Sellers then the remaining balance of those funds after the
payment to Buyer shall be paid to Sellers. For example, if (A) the Closing
Working Capital exceeds the Benchmark Working Capital by Three Thousand Dollars
($3,000) then the Purchase Price will increase by Three Thousand Dollars
($3,000); or (B) if the Closing Working Capital is less than the Benchmark
Working Capital by Three Thousand Dollars ($3,000) then the Purchase Price
decreases by Three Thousand Dollars ($3,000).

 

(iv) Promissory Note(s). At Closing, Buyer shall deliver to Sellers subordinated
promissory note(s) in the form attached hereto as Exhibit C (the “Promissory
Note(s)”) executed by Buyer and payable to each Seller in the respective
principal amounts set forth on Exhibit B, the sum of which amounts totals $3
million, which notes will be secured pursuant to a security agreement in
substantially the form attached hereto as Exhibit H (“Buyer’s Security
Agreement”).

 

(v) Payment of Shares of GEE Common Stock. $2 million of the Purchase Price will
be paid in issued shares of GEE Common Stock (the “Issued Shares”). The number
of Issued Shares payable to Sellers will be 3,278,689 shares at $0.61 per share
(the “Issue Price”); provided however, that if, during such twenty (20) day
trading period, Buyer pays a dividend in, splits, combines into a smaller number
of shares, or issues by reclassification any additional shares of GEE Common
Stock (a “Stock Event”), then the closing prices used in the above calculation
shall be appropriately adjusted to provide the Sellers the same economic effect
as contemplated by this Agreement prior to such action. If the closing price of
the publicly traded shares of GEE Common Stock on the trading day immediately
preceding the day on which the Issued Shares are first freely salable under Rule
144 (the “Rule 144 Date”) is less than 90% of the Issue Price, then Buyer shall
make a one-time adjustment and shall promptly pay to Sellers, in stock in the
form of additional shares of GEE Common Stock at the market value on the Rule
144 Date, the difference between the aggregate value of the Issued Shares at the
Issue Price and the aggregate value of the Issued Shares at the closing price on
the Rule 144 Date. For purposes of making this calculation, if there has been a
Stock Event between the Closing Date and the Rule 144 Date, then the calculation
shall be appropriately adjusted to provide the same economic effect to the
Parties as before the ‘one time adjustment’. The shares of GEE Common Stock
issued to the Sellers pursuant to this §2 (including Appendix II) are the “GEE
Shares.” The GEE Shares shall be allocated among the Sellers as set forth on
Exhibit B.

 



  7

 



 

(vi) Earnout Payment. Up to an additional $2 million of the Purchase Price (the
“Earnout”) will be paid by Buyer to Sellers by wire transfer of immediately
available U.S. federal funds subject to the terms of and in accordance with
Appendix II.

 

§3. Representations and Warranties Concerning Transaction.

 

(a) Sellers’ Representations and Warranties. Sellers represent and warrant to
Buyer that the statements contained in this §3(a) are correct and complete as of
the date of this Agreement, except as set forth in the Sellers’ Disclosure
Schedule attached hereto (the “Sellers’ Disclosure Schedule” or “Sellers’
Disclosure Schedules”). The Sellers’ Disclosure Schedules will be lettered and
numbered so as to correspond to the lettered and numbered paragraphs and
subsections contained in this Agreement.

 

(i) Sellers. The Sellers are individuals residing in the State of Colorado.

 

(ii) Enforceable Obligation. This Agreement constitutes the valid and legally
binding obligation of the Sellers, enforceable in accordance with its terms and
conditions. Sellers need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order to consummate the transactions contemplated by this Agreement.

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any Seller is subject, or if a Seller is a corporate
entity, any provision of its charter, bylaws or other organizing documents; (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which any Seller is a party or by which he,
she, or it is bound or to which any of his, her, or its assets are subject; or
(C) result in the imposition or creation of a Lien upon or with respect to
Target Shares.

 

(iv) Brokers’ Fees. No Seller has any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

(v) Target Shares. Sellers hold of record and own beneficially one hundred
percent (100%) of the outstanding Target Shares (i.e., shares of capital stock
of Target), free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. None of the Sellers is a party to any option, warrant, purchase
right, or other contract or commitment (other than this Agreement) that could
require Sellers or Target to sell, transfer, or otherwise dispose of any capital
stock of Target. No Seller is a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
Target.

 

(vi) Investment. Sellers (A) understand that the Promissory Note(s) described in
§7 below to be delivered at Closing have not been, and will not be, registered
under the Securities Act, or under any state securities laws, and are being
offered and sold in reliance upon federal and state exemptions for transactions
not involving any public offering, (B) are acquiring the Promissory Note(s)
solely for his, her, or their own account for investment purposes, and not with
a view to the distribution thereof, (C) are sophisticated investors with
knowledge and experience in business and financial matters, (D) has received
certain information concerning Buyer and have had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding their respective Promissory Note(s), (E) are able to bear
the economic risk and lack of liquidity inherent in holding the Promissory
Note(s), and (F) are Accredited Investors for the reasons set forth on Sellers’
Disclosure Schedule 3(a)(vi).



 



  8

 

 

(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Sellers that the statements contained in this §3(b) are correct and complete as
of the date of this Agreement, except as set forth in the Buyer’s Disclosure
Schedule attached hereto (the “Buyer’s Disclosure Schedule” or “Buyer’s
Disclosure Schedules”). The Buyer’s Disclosure Schedules will be lettered and
numbered so as to correspond to the lettered and numbered paragraphs and
subsections contained in this Agreement.

 

(i) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Illinois.

 

(ii) Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Buyer.

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter,
bylaws, or other governing documents; or (B) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject.

 

(iv) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except to Childs Advisory Partners in the amount
of Two Hundred Seventy Five Thousand Dollars ($275,000)which shall be paid in
full by Buyer.

 

(v) Investment. Buyer is not acquiring the Target Shares with a view to, or for
sale in connection with, any distribution thereof within the meaning of the
Securities Act.

 

§4. Representations and Warranties Concerning Target. Sellers, and each Seller,
represent and warrant to Buyer that the statements contained in this §4 are
correct and complete as of the date of this Agreement, except as set forth in
the Sellers’ Disclosure Schedules related to this §4 delivered by Sellers to
Buyer and initialed by the Parties. The Disclosure Schedules will be lettered
and numbered so as to correspond to the lettered and numbered paragraphs and
subsections contained in this Agreement.



 

(a) Organization, Qualification, and Corporate Power. Target is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Colorado. Target is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where the failure to be so
registered would have a Material Adverse Effect and those jurisdictions are set
forth in Sellers’ Disclosure Schedule 4(a). Target has full corporate power and
authority to carry on the business in which it is engaged and to own and use the
properties owned and used by it. Sellers’ Disclosure Schedule 4(a) lists the
directors and officers of Target.



 



  9

 

 

(b) Capitalization. The entire authorized capital stock of Target consists of
(i) one hundred thousand (100,000) shares of common stock, no par value per
share, of which seventy five thousand (75,000) shares are issued and outstanding
and none of which are held in treasury, and (ii) one hundred thousand (100,000)
shares of preferred stock, no par value per share, none of which are issued and
outstanding. All of the issued and outstanding Target Shares have been duly
authorized, are validly issued, fully paid, and non-assessable, and are held of
record by the Sellers as set forth in Sellers’ Disclosure Schedule 4(b). There
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require Target to issue, sell, or otherwise cause to
become outstanding any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to Target or the Target Shares. There are no voting trusts,
proxies, or other agreements or understandings with respect to the voting of the
Target Shares.

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Target is subject or any provision of the charter,
bylaws or resolutions of Target; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any material agreement, contract, lease, license, instrument, or other
arrangement to which Target is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Lien upon any of
its assets), where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Lien would
have a Material Adverse Effect, except as set forth in Sellers’ Disclosure
Schedule 4(c). Target does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement, exceptas set forth in Sellers’ Disclosure
Schedule 4(c).

 

(d) Intentionally Omitted.

 

(e) Title to Assets. Target has good and valid title to, or a valid leasehold
interest in, the properties and all, of its assets, which assets are either
shown either on the Most Recent Balance Sheetor are listed on Sellers’
Disclosure Schedule 4(e), free and clear of all Liens other than Permitted
Liens.

 

(f) Subsidiaries. Target does not own any Subsidiaries or Predecessor companies.
Each of Seller’s Affiliates (other than Sellers and Sellers’ family members) is
listed on Sellers’ Disclosure Schedule 4(f).

 

(g) Financial Statements. Attached hereto as Exhibit D are the following
financial statements (collectively the “Financial Statements”):

 

(i) audited consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow as of and for the fiscal years ended 2012
and 2013, and December 31, 2014, (the “Most Recent Fiscal Year End”) for Target;
and

 

(ii) unaudited consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow (the “Most Recent Financial Statements”) as
of and for the months in 2015 ended August 31, 2015 (the “Most Recent Fiscal
Month End”) for Target. The Financial Statements (including the notes thereto)
present fairly the financial condition of Target as of such dates and the
results of operations of Target for such periods.



 



  10

 

 

(h) Events Subsequent to Most Recent 2014 Fiscal Year End and Since Most Recent
Fiscal Month End.

 

(i) Since the Most Recent Fiscal Year End, there has not been any Material
Adverse Effect to Target, the Target Shares or the Business. Without limiting
the generality of the foregoing, and except as set forth on Sellers’ Disclosure
Schedule 4(h), since that date:

 

(A) Target has not sold, leased, transferred, or assigned, or experienced damage
to or loss of, any of Target’s assets, tangible or intangible;

 

(B) Target has not entered into any agreement, contract, lease, license or other
obligation that obligates Target to pay Ten Thousand Dollars ($10,000) or more
other than in the Ordinary Course of Business;

 

(C) no party (including Target) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which Target is a party, or by which any of them is bound that would
result in a Material Adverse Effect;

 

(D) neither Target, nor any third party, has imposed any Lien upon any of
Target’s Assets, tangible or intangible, or the Target Shares;

 

(E) Target has not made any single capital expenditure in excess of $10,000 and
cumulative capital expenditures in excess of $30,000 other than in the Ordinary
Course of Business.

 

(F) Target has not made any material capital investment in, or any loan to, any
other Person;

 

(G) Target has not created, incurred, assumed, received any credit ‘advance’
from or incurred an increase in its liabilities to any creditor (long or short
term) other than in the Ordinary Course of Business (including under any
pre-existing credit, line or loan agreements with a bank or other lender), or
guaranteed more than One Dollar ($1) in aggregate Indebtedness for borrowed
money and capitalized lease obligations;

 

(H) Target has not transferred, assigned, or granted any license or sublicense
of any rights under or with respect to any Intellectual Property;

 

(I) there has been no change made or authorized in the charter or bylaws of
Target;

 

(J) neither any Seller nor Target has issued, sold, pledged, assigned or
otherwise disposed of any Target Shares, or granted any options, warrants, or
other rights to purchase or obtain (including upon conversion, exchange, or
exercise) any of the Target Shares;

 

(K) Target has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its capital stock;

 

(L) Target has not experienced any damage, destruction, or loss (whether or not
covered by insurance) to any material portion of the Target Assets or its
property;



 



  11

 

 

(M) Target has not made, nor released, compromised or settled, any loan to any
Seller or any of its directors, officers or managers, nor has it made any loans
to any of its employees;

 

(N) Target has not entered into or terminated any employment contract (other
than contracts for employment at-will) or collective bargaining agreement,
written or oral, or modified the terms of any existing such contract or
agreement, or entered into any collective bargaining relationship;

 

(O) Target has not granted any increase in the base compensation of any of its
directors, officers, managers or employees;

 

(P) Target has not adopted, amended, modified, or terminated any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, managers or employees (or taken any
such action with respect to any other Employee Benefit Plan);

 

(Q) Target has not made any other change in employment terms for any of its
directors, officers, managers or employees;

 

(R) Target has not implemented any employee layoffs requiring notice under the
Worker Adjustment and Retraining Notification Act of 1988, as amended, or any
similar state, local, or non-U.S. law, regulation, or ordinance (collectively
the “WARN Act”);

 

(S) Target has not made, nor released, compromised or settled, any loans or
advances of money;

 

(T) Target has not become subject to any judgments, orders, consent agreements,
decrees or other legal requirements that may result in a Material Adverse
Effect; and

 

(U) Target has not committed to do any of the foregoing acts.

 

(ii) Without prior specific written approval from Buyer (which approvals are
listed and described on Sellers’ Disclosure Schedule 4(h)(ii)), Target has not
acted outside of the Ordinary Course of Business since the Most Recent Fiscal
Month End (or committed to do so), including (a) making cash withdrawals, cash
expense payments, distributions payments, salary or bonus payments, (b)
incurring any material liability or increasing any liability by a material
amount, (c) assuming or increasing any indebtedness, and (d) incurring any long
term liability or converting any current liability to a long term liability. As
a matter of clarification, actions which are in the Ordinary Course of Business,
including borrowing under a credit facility to finance working capital,
consistent with Target’s historical practice, shall not be deemed a violation of
this subsection (ii).

 

(i) Undisclosed Liabilities. Target has no liabilities (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, i+ncluding any liability for taxes) of a type that would be recorded
on Target’s balance sheet if Target were using the accrual method of accounting
in accordance with GAAP, except for: (i) liabilities included and described in
the Most Recent Balance Sheet (rather than in any notes thereto); and (ii) those
liabilities that have arisen since the Most Recent Fiscal Month End in the
Ordinary Course of Business. Target has no unrecorded, undisclosed or contingent
Indebtedness other than those set forth on Sellers’ Disclosure Schedule 4(i).



 



  12

 

 

(j) Legal Compliance.

 

(i) Target has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and including the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state, local, and non-U.S.
governments (and all agencies thereof) affecting Target or the Business, and, to
the Knowledge of the Sellers, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against it alleging any failure so to comply, except as set forth in
Sellers’ Disclosure Schedule 4(j)(i).

 

(ii) The representatives of Target have not, to obtain or retain business,
directly or indirectly offered, paid or promised to pay, or authorized the
payment of, any money or other thing of value (including any fee, gift, sample,
travel expense or entertainment with a value in excess of One Hundred Dollars
($100) in the aggregate to any one individual in any year) to:

 

(A) any person who is an official, officer, agent, employee or representative of
any Governmental Body or of any existing or prospective customer (whether
government owned or nongovernment owned);

 

(B) any political party or official thereof;

 

(C) any candidate for political or political party office; or

 

(D) any other individual or entity;

 

while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such customer, political party, official or political office.

 

(iii) Target has all Necessary Permits.

 

(k) Tax Matters.

 

(i) Target has filed all Federal Income Tax Returns and all other Tax Returns
that it is required to file. All such Tax Returns are true and correct in all
material respects. All Taxes due and owing by Target (whether or not shown on
any Tax Return) have been paid and Target has not deferred any Taxes. Target is
not currently the beneficiary of any extension of time within which to file any
Tax Return. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of Target.

 

(ii) Except as set forth on Sellers’ Disclosure Schedule 4(k)(ii), there is no
dispute or claim concerning any Tax liability of Target either: (A) claimed or
raised by any authority in writing; or (B) as to which Sellers or the directors
and officers of Target have Knowledge based upon personal contact with or
written notice from any agent of such authority.



 



  13

 

 

(iii) Sellers Disclosure Schedule 4(k)(iii) lists any Federal, state, local and
non-U.S. Tax Returns that have been audited or are currently the subject of an
audit and indicates whether the audit has been concluded or is ongoing.

 

(iv) Target is not a party to any agreement, contract, arrangement, or plan that
has resulted or would result, separately or in the aggregate, in the payment of
any “excess parachute payment” within the meaning of Code §280G (or any
corresponding provision of state, local, or non-U.S. Tax law). Target has not
been a United States Real Property holding corporation within the meaning of
Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii). Target is not a party to or bound by any tax allocation or
sharing agreement. Target (A) has not been a member of an Affiliated Group
filing a consolidated Federal Income Tax Return, and (B) has no liability for
the Taxes of any Person (other than Target) under Reg. §1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor, by
contract, or otherwise.

 

(v) The unpaid Taxes of Target: (A) did not, as of the Most Recent Fiscal Month
End, exceed the reserve for Tax liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Most Recent Balance Sheet; and (B) will not exceed that
reserve as adjusted for operations and transactions through the Closing Date.

 

(vi) Target will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

 

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

(B) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date;

 

(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or

 

(D) prepaid amount received on or prior to the Closing Date.

 

(vii) Target has not distributed stock of another Person, nor had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Code §355 or Code §361.

 

(viii) Target is not, and has not been, a party to any “listed transaction,” as
defined in Code §6707A(c)(2) and Reg. §1.6011-4(b)(2).

 

(ix) Target (and any predecessor of Target) has been a validly electing
S-corporation within the meaning of Code §1361 and §1362 at all times during its
existence and Target will be an S-corporation up to the Closing.

 

(x) Target has no potential liability for any Tax under Code §1374. Furthermore,
Target shall not be liable for any Tax under Code §1374 in connection with the
deemed sale of Target’s assets caused by the Section 338(h)(10) Election. Target
has not, in the past ten (10) years: (A) acquired assets from another
corporation in a transaction in which Target’s Tax basis for the acquired assets
was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor; or (B)
acquired the stock of any corporation that is a qualified subchapter S
subsidiary.



 



  14

 

 

(l) Real Property.

 

(i) Target does not own any Owned Real Property.

 

(ii) Sellers’ Disclosure Schedule 4(l)(ii) sets forth the address of the only
parcels of Leased Real Property, and identifies the Leases for that Leased Real
Property (including the date and name of the parties to such Lease document).
Sellers have delivered to Buyer a true and complete copy of the Lease documents
for that Leased Real Property. With respect to each Lease:

 

(A) to the Knowledge of the Sellers, such Lease is legal, valid, binding,
enforceable and in full force and effect;

 

(B) the transactions contemplated by this Agreement do not under the terms of
any such Lease require the consent of any other party to such Lease, will not
result in a breach of or default under such Lease, and will not otherwise cause
such Lease to cease to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing;

 

(C) none of Target’s possession and quiet enjoyment of the Leased Real Property
under such Lease has been disturbed and there are no disputes with respect to
such Lease;

 

(D) neither Target, nor, to the Knowledge of the Sellers, any other party to the
Lease is in breach of or default under such Lease, and, no event has occurred or
circumstance exists that, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease;

 

(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;

 

(F) Target does not owe, and will not owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;

 

(G) Target has not subleased, licensed or otherwise granted to any Person the
right to use or occupy the Leased Real Property or any portion thereof; and

 

(H) Target has not collaterally assigned or granted any other Lien in such Lease
or any interest therein.

 

(iii) The Leased Real Property identified in Sellers’ Disclosure Schedule
4(l)(ii) comprises all of the real property used, or intended to be used, in the
business of Target; and Target is not a party to any agreement or option to
purchase any real property or interest therein.

 

(iv) To the Knowledge of the Sellers, all buildings, structures, fixtures,
building systems and equipment, and all components thereof, included in the
Leased Real Property (the “Improvements”) are in good condition and repair and
sufficient for the operation of the Business of Target. To the Knowledge of the
Sellers, there are no facts or conditions affecting any of the Improvements that
would, individually or in the aggregate, interfere in any material respect with
the use or occupancy of the Improvements or any portion thereof in the operation
of the business of Target as currently conducted thereon.

 

(v) Target has made all rent and other payments required under the Lease and
Target is not liable for paying the costs of any Improvements, repairs or
betterments related to the Leased Real Property.



 



  15

 

 

(vi) To the Knowledge of each Seller, and the directors and officers of Target,
the Leased Real Property is in material compliance with all applicable building,
zoning, subdivision, health and safety and other land use Laws, including The
Americans with Disabilities Act of 1990, as amended, and all insurance
requirements affecting the Leased Real Property (collectively, the “Real
Property Laws”). Target has not received any notice of violation of any Real
Property Law and, to the Knowledge of the Sellers, there is no Basis for the
issuance of any such notice or the taking of any action for such violation.

 

(vii) To the Knowledge of the Sellers, the Leased Real Property has direct
access to a public street adjoining the Leased Real Property or has access to a
public street via insurable easements benefitting such parcel of Leased Real
Property, and such access is not dependent on any land or other Real Property
interest that is not included in the Leased Real Property. To the Knowledge of
the Sellers, none of the Improvements, or any portion thereof, is dependent for
its access, use or operation on any land, building, improvement or other Real
Property interest that is not included in the Leased Real Property (including
its related easements and appurtenances in the case of condominium units).

 

(viii) To the Knowledge of the Sellers, all water, oil, gas, electrical, steam,
compressed air, telecommunications, sewer, storm and waste water systems and
other utility services or systems for the Leased Real Property have been
installed and are operational and sufficient for the operation of the business
of Target as currently conducted thereon.

 

(ix) To the Knowledge of the Sellers, Target’s use or occupancy of the Leased
Real Property or any portion thereof and the operation of the business of Target
as currently conducted thereon is not dependent on a “permitted non-conforming
use” or “permitted non-conforming structure” or similar variance, exemption or
approval from any governmental authority.

 

(x) To the Knowledge of the Sellers, none of the Leased Real Property, or any
portion thereof, is located in a flood hazard area (as defined by the Federal
Emergency Management Agency).

 

(m) Intellectual Property.

 

(i) Target, and its Business as presently conducted, do not infringe upon or
misappropriate any Intellectual Property rights of third-parties; to the
Knowledge of the Sellers, there are no facts indicating a likelihood of the
foregoing; and no Seller has received any written charge, complaint, claim,
demand, or notice alleging any such infringement or misappropriation (including
any claim that Target must license or refrain from using any Intellectual
Property rights of any third-party). To the Knowledge of Sellers, no third-party
has interfered with, infringed upon, misappropriated, or otherwise come into
conflict with, any Intellectual Property rights of Target.

 

(ii) Sellers’ Disclosure Schedule 4(m)(ii) identifies each patent or
registration which has been issued to Target with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Target has made with respect to any of its Intellectual
Property, and identifies each material license, sublicense, agreement, covenant
not to sue, or other permission that Target has granted to any third-party with
respect to any of its Intellectual Property (together with any exceptions).
Sellers have delivered to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, sublicenses, agreements, covenants not to
sue, and permissions (as amended to date). Sellers’ Disclosure Schedule 4(m)(ii)
also identifies each material trade name, trademark, service mark, corporate
name, internet domain name, and copyright used by Target in connection with its
Business. With respect to each item of Intellectual Property required to be
identified in Sellers’ Disclosure Schedule 4(m)(ii):

 

(A) Target possesses all right, title, and interest in and to the item, free and
clear of any Lien, license, or other restriction;

 

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;



 



  16

 

 

(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sellers and the directors
and officers of Target, is threatened that challenges the legality, validity,
enforceability, use, or ownership of the item; and

 

(D) Target has not ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

 

(iii) Sellers’ Disclosure Schedule 4(m)(iii) identifies each item of
Intellectual Property that any third-party owns and that Target uses pursuant to
license, sublicense, agreement, covenant not to sue, or permission, excluding
off-the-shelf retail licensed software (e.g., Microsoft Windows or Microsoft
Word) which has been and is being used in material compliance with such retail
license. Sellers have delivered to Buyer correct and complete copies of all such
licenses, sublicenses, agreements, covenants not to sue, and permissions (as
amended to date). With respect to each item of Intellectual Property required to
be identified in Sellers’ Disclosure Schedule 4(m)(iii):

 

(A) to the Knowledge of the Sellers, the license, sublicense, agreement,
covenant not to sue, or permission covering the item is legal, valid, binding,
enforceable, and in full force and effect;

 

(B) to the Knowledge of the Sellers, no party to the license, sublicense,
agreement, covenant not to sue, or permission is in material breach or default,
and no event has occurred that with notice or lapse of time would constitute a
breach, default or permit termination, modification, or acceleration thereunder;

 

(C) no party to the license, sublicense, agreement, covenant not to sue, or
permission has repudiated any provision thereof;

 

(D) Target has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, covenant not to sue, or permission; and

 

(E) no loss or expiration of the item is, threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Sellers or Target, including
without limitation, a failure by Sellers or Target to pay any required
maintenance fees).

 

(iv) Target entered into agreements with each of its employees and 1099
Contractors such that none of them retains any copyright or other intellectual
property rights to any work product provided to clients of Target by those
employees or 1099 Contractors.

 

(n) Tangible Assets. The machinery, equipment, and other tangible assets that
Target owns or leases, the aggregate values of which are set forth on the Most
Recent Balance Sheet, are free from material defects (patent and latent), have
been maintained in accordance with normal industry practice, and are in good
operating condition and repair (subject to normal wear and tear).

 

(o) Inventory. Target does not maintain any inventory of goods except as may be
set forth on the Most Recent Balance Sheet.



 



  17

 

 

(p) Contracts. Sellers’ Disclosure Schedule 4(p) lists the following contracts
and other agreements, written or oral, to which Target is a party:

 

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of Five
Thousand Dollars ($5,000) per annum;

 

(ii) (A) any agreement (or group of related agreements) for the purchase or sale
of raw materials, commodities, supplies, products, or other personal property,
or for the furnishing or receipt of services, the performance of which will
extend over a period of more than one (1) year from the date hereof or involve
consideration payable after the date hereof in excess of Five Thousand Dollars
($5,000), and also (B) of the above listed agreements, Sellers’ Disclosure
Schedule 4(p)(ii)(B) specifically identifies those (and only those) agreements
which extend over a period of more than three (3) years from the date hereof or
involve consideration payable after the date hereof in excess of Twenty Five
Thousand Dollars ($25,000);

 

(iii) any agreement concerning a partnership or joint venture;

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any Indebtedness for borrowed money, or any
capitalized lease obligation, in excess of One Dollar ($1) or under which it has
imposed a Lien on any of its assets, tangible or intangible;

 

(v) any agreement concerning non-competition that may restrict Target (other
than agreements with customers or clients that contain non-solicitation of
employee provisions);

 

(vi) any agreement with any Seller and their Affiliates (other than Target);

 

(vii) any profit sharing, stock option, stock purchase, stock appreciation,
phantom stock, cash bonuses due upon sale of Target, deferred compensation,
severance, or other material plan or arrangement for the benefit of its current
or former directors, officers, and employees;

 

(viii) any collective bargaining agreement;

 

(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis that may not be terminated by Target on
less than 30 days notice without penalty or payment providing any of the
following: (A) a guarantee of employment of one (1) year or more; or (B)
providing severance benefits;

 

(x) any agreement under which Target has advanced or loaned any amount to any of
its directors, officers, managers or employees;

 

(xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;

 

(xii) any agreement under which it has granted any Person any registration
rights (including, without limitation, demand and piggyback registration
rights);



 



  18

 

 

(xiii) any settlement, conciliation or similar agreement with any governmental
entity which will likely involve payment after the Closing Date of consideration
in excess ofFive Thousand Dollars ($5,000);

 

(xiv) any agreement under which Target has advanced or loaned any other Person
amounts in the aggregate exceeding Five Thousand Dollars ($5,000);

 

(xv) Sellers’ Disclosure Schedule 4(p)(xv) contains a general description of the
history and scope of any written claims under warranties under contracts or
agreements with clients for work done by Target for that client.

 

Sellers have delivered to Buyer a correct and complete copy of each written
contract listed in Sellers’ Disclosure Schedule 4(p) and a written summary
setting forth the material terms and conditions of each oral agreement referred
to in Sellers’ Disclosure Schedule 4(p). With respect to each such agreement:
(A) to the Knowledge of the Sellers, the agreement is legal, valid, binding,
enforceable, and in full force and effect in all material respects; (B) Sellers
are not and, to the Knowledge of Sellers, no other party is in material breach
or default, and, to the Knowledge of the Sellers, no event has occurred that
with notice or lapse of time would constitute a material breach or default, or
permit termination, modification, or acceleration, under the agreement; and (C)
no party has repudiated any material provision of the agreement.

 

(q) Notes and Accounts Receivable. All notes and accounts receivable of Target
are reflected properly on its books and records, are valid receivables subject
to no setoffs or counterclaims known to any Seller, are current and collectible
and are reasonably likely to be collected in accordance with their terms at the
recorded amounts thereof, subject only to the reserve, if any, for bad debts set
forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto).

 

(r) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Target.

 

(s) Insurance. Sellers’ Disclosure Schedule 4(s) sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) to which Target is a party, a named insured, or otherwise
the beneficiary of coverage:

 

(i) the name, address, and telephone number of the agent;

 

(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;

 

(iii) the policy number, coverage limits, and the period of coverage;

 

(iv) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and available amounts (including a description
of how deductibles and ceilings are calculated and operate) of coverage;

 

(v) a description of any retroactive premium adjustments or other material
loss-sharing arrangements;

 

(vi) a description of any claims filed against each such policy within the past
five (5) years; and

 

(vii) a description of ‘loss runs,’ including any worker’s compensation
policies.



 



  19

 

 

With respect to each such insurance policy: (A) to the Knowledge of the Sellers,
the policy is legal, valid, binding, enforceable, and in full force and effect
in all material respects; (B) neither Target, nor to the Knowledge of Sellers
any other party to the policy is in material breach or default (including with
respect to the payment of premiums or the giving of notices), and, to the
Knowledge of the Sellers, no event has occurred that, with notice or the lapse
of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) no party
to the policy has repudiated any material provision thereof. Sellers’ Disclosure
Schedule 4(s) also describes any material self-insurance arrangements affecting
Target. Target has maintained commercially reasonable insurance coverages
appropriate for the Business and there have been no gaps in such coverages at
any time.

 

(t) Litigation. Sellers’ Disclosure Schedule 4(t) sets forth each instance in
which: (i) Target is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; or (ii) Target is a party or the directors and
officers of Target, are to Sellers’ Knowledge, threatened to be made a party, to
any action, suit, proceeding, hearing, or investigation of, in, or before (or
that could come before) any court or quasi-judicial or administrative agency of
any federal, state, local, or non-U.S. jurisdiction or before (or that could
come before) any arbitrator.

 

(u) Product Liability. Target does not sell products in the Ordinary Course of
Business and has no product liability exposure.

 

(v) Key Employees.

 

(i) Sellers’ Disclosure Schedule 4(v)(i)(a) identifies each of the individuals
who currently perform or have performed in the last twenty-four (24) months any
of the following services for the Target: recruiting of workers, marketing and
customer relations (each individual being a “Key Employee”). Furthermore,
Sellers’ Disclosure Schedule 4(v)(i)(a) sets forth the identity and job
descriptions for each of the Key Employees. Each of the Key Employees has
entered into a binding and enforceable confidentiality and non-solicitation
agreement. No Seller is, and to Sellers’ Knowledge, no Key Employee is, subject
to any non-competition or confidentiality agreement with any Person other than
Target. Sellers’ Disclosure Schedule 4(v)(i)(b) identifies all (and only) those
“Key Employees” which meet any of the following criteria: (A) received a
performance or unscheduled bonus (in the form of cash or other consideration)
from Target within the last three (3)months, (B) are by the measure of total
sales, total revenues, or total new accounts (by volume or business projected
from the new customer/client), within the top three (3) employees of Target, of
all the Key Employees.

 

(ii) Sellers’ Disclosure Schedule 4(v)(ii) lists any material intellectual
property rights or copyright license agreements binding upon or obligating any
Seller or, to the knowledge of Sellers, any other Key Employee of the Target
individually that relate to Target or its Business.

 

(iii) Sellers’ Disclosure Schedule 4(v)(iii) lists any franchise, distribution,
commission, agency or representation agreements relating to the staffing,
recruiting, and employee placement services business binding upon or obligating
any Seller or, to the knowledge of Sellers, any other Key Employee of the Target
individually that relate to Target or its Business.



 



  20

 

 

(w) Employees.

 

(i)To the Knowledge of Sellers, no directors or officers of Target, no
executive, no Key Employee, or significant group of employees, plans to
terminate employment with Target during the next twelve (12) months. Target is
not a party to or bound by any collective bargaining agreement, nor has it
experienced any strike or material grievance, claim of unfair labor practices,
or other collective bargaining dispute within the past three (3) years. Target
has not committed any material unfair labor practice. There is no organizational
effort presently being made or, to Knowledge of Sellers or the directors or
officers of Target, threatened by or on behalf of any labor union with respect
to employees of Target, except as set forth in Sellers’ Disclosure Schedule
4(w).

 

(ii) Within the past three (3) years, Target has not implemented any plant
closing or layoff of employees requiring notice under the WARN Act, and no such
action will be implemented without advance notification to Buyer. Sellers’
Disclosure Schedule 4(w) lists all full-time and part-time employees of Target.

 

(iii) Target is and since January 1, 2011 has been, in compliance in all
material respects with all applicable Laws respecting labor, employment, fair
employment practices, labor relations, terms and conditions of employment,
immigration, employee classification and wages, hours, meal and break periods,
hiring, promotion, termination, workers’, compensation, occupational safety and
health requirements, plant closings, withholding of taxes, employment
discrimination, harassment, retaliation, disability rights or benefits, equal
opportunity, equal pay, employee privacy, employee leave requirements,
unemployment insurance and related matters (“Labor Laws”). Target has paid its
current and former employees, officers, directors, managers, independent
contractors and consultants or adequately accrued for in accordance with GAAP in
the Financial Statements all wages, salaries, commissions, bonuses, benefits and
other compensation due to or on behalf of such employees, officers, directors,
managers or consultants prior to the Most Recent Fiscal Month End. Target has
properly classified each of its employees, officers, directors, managers,
independent contractors and consultants and “employees” or “independent
contractors” and as “exempt” or “non-exempt” for all purposes (including with
respect to eligibility for minimum wage and overtime under the Fair Labor
Standards Act of 1938, as amended) and has properly reported all compensation
paid to such employees, officers, directors, managers, independent contractors
and consultants for all purposes and no reserves have been taken for any such
matters. Target is, and since January 1, 2011 has been, in compliance with all
documentation requirements of the Immigration Reform and Control Act of 1986, as
amended, and the rules and regulations promulgated thereunder and no reserves
have been taken for any such matters.

 

(iv) Since January 1, 2011 there has been, no Litigation pending, or to the
Knowledge of Sellers, threatened against Target by or before any Governmental
Authority with respect to any current or former employees, officers, directors,
managers or consultants of any Target, including any claim relating to the
alleged violation of any Labor Law.

 

(x) Employee Benefits.

 

(i) Sellers’ Disclosure Schedule 4(x) lists each Employee Benefit Plan that
Target maintains, to which Target contributes or has any obligation to
contribute, or with respect to which Target has any liability.

 

(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable laws.



 



  21

 

 

(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met in all material respects with respect to each such Employee
Benefit Plan and each Employee Benefit Plan maintained by an ERISA Affiliate
that is an Employee Welfare Benefit Plan subject to COBRA.

 

(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code to each such Employee Benefit Plan that is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of Target. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.

 

(D) Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
Sellers are not aware of any facts or circumstances that would reasonably be
expected to adversely affect the qualified status of any such Employee Benefit
Plan.

 

(E) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan or any Employee Benefit Plan maintained by an ERISA Affiliate. To
the Knowledge of the Sellers, no Fiduciary has any liability for material breach
of fiduciary duty or any other material failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan. No action, suit, proceeding, hearing, or, to the Knowledge of Sellers,
investigation with respect to the administration or the investment of the assets
of any such Employee Benefit Plan (other than routine claims for benefits) is
pending or, to the Knowledge of Sellers and the directors and officers of
Target, threatened.

 

(F) Sellers have delivered to Buyer correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the most recent annual report (Form
5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements which implement each such
Employee Benefit Plan.

 

(ii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any liability under or with respect to any Employee
Pension Benefit Plan that is a “defined benefit plan” (as defined in ERISA
§3(35)).



 



  22

 

 

(iii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any material liability (including withdrawal liability
as defined in ERISA §4201) under or with respect to any Multiemployer Plan.

 

(iv) Target does not maintain, contribute to or have an obligation to contribute
to, or have any material liability or potential liability with respect to, any
Employee Welfare Benefit Plan or other arrangement providing health or life
insurance or other welfare-type benefits for current or future retired or
terminated employees (or any spouse or other dependent thereof) of Target other
than in accordance with COBRA.

 

(v) The consummation of the transactions contemplated by this Agreement will not
accelerate the time of the payment or vesting of, or increase the amount of, or
result in the forfeiture of compensation or benefits under, any Employee Benefit
Plan.

 

(vi) Sellers’ Disclosure Schedule 4(x)(vi) lists each written agreement,
contract, or other arrangement - whether or not an Employee Benefit Plan
(collectively a “Nonqualified Plan”) - to which Target is a party that is a
“nonqualified deferred compensation plan” subject to Code §409A. Each Plan has
been maintained in good faith compliance with Code §409A and the regulations
thereunder and no amounts under any such Plan is or has been subject to the
interest and additional tax set forth under Code §409A(a)(1)(B). Target has no
actual or potential obligation to reimburse or otherwise “gross-up” any Person
for the interest or additional tax set forth under Code §409A(a)(1)(B).

 

(y) Guaranties. Target is not a guarantor or otherwise responsible for any
liability or obligation (including Indebtedness) of any other Person.

 

(z) Environmental, Health, and Safety Matters.

 

(i) Target has for the past five (5) years complied and is in compliance, in
each case in all material respects, with all Environmental, Health, and Safety
Requirements.

 

(ii) Without limiting the generality of the foregoing, Target has obtained, has
for the past five (5) years complied, and is in compliance with, in each case in
all material respects, all material permits, licenses and other authorizations
that are required pursuant to Environmental, Health, and Safety Requirements for
the occupation of its facilities and the operation of its business.

 

(iii) Target has not received any written notice, report, or other information
regarding any actual or alleged material violation of Environmental, Health, and
Safety Requirements, or any material liabilities or potential material
liabilities, including any material investigatory, remedial, or corrective
obligations, relating to any of them, their business, or their past or current
facilities arising under Environmental, Health, and Safety Requirements.

 

(iv) Target has not treated, stored, disposed of, arranged for, permitted the
disposal of, transported, handled, manufactured, distributed, exposed and person
to or caused the release of any substance to the environment, including without
limitation any hazardous substance, hazardous material or hazardous waste, or
owned or operated any property or facility which is or has been contaminated by
any such substance so as to give rise to any current or future liabilities,
including any liability for fines, penalties, response costs, corrective action
costs, personal injury, property damage, natural resources damages, or
attorneys’ fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or the Solid
Waste Disposal Act, as amended (“SWDA”), or any other Environmental, Health, and
Safety Requirements.



 



  23

 

 

(v) Target has not designed, manufactured, sold, marketed, installed, or
distributed products or other items containing asbestos.

 

(vi) Sellers and Target have furnished to Buyer all environmental audits,
reports, and other material environmental documents relating to Target’s or its
respective predecessors’ or Affiliates’ past or current properties, facilities,
or operations that are in their possession, custody, or under their reasonable
control.

 

(aa) Business Continuity. None of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are used by or relied on by Target in the
conduct of its Business (collectively, the “Systems”) have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any material disruption or interruption in, or to
the use of, any such Systems by Target. Target is covered by business
interruption insurance in scope and amount customary and reasonable to ensure
the ongoing business operations of Target’s Business.

 

(bb) Certain Business Relationships with Target. Other than as disclosed on
Sellers’ Disclosure Schedule 4(bb), none of the Sellers, their Affiliates or
Target’s directors, officers, employees, and shareholders has been involved in
any material business arrangement or relationship with Target within the past
twelve (12) months, and none of the Sellers, their Affiliates or Target’s
directors, officers, employees, and shareholders owns any material asset,
tangible or intangible, that is used in the Business of Target.

 

(cc) Intentionally Omitted.

 

(dd) Customers and Suppliers.

 

(i) Sellers’ Disclosure Schedule 4(dd) lists thefifteen (15) largest customers
of Target by revenue for each of the two (2) most recent fiscal years and sets
forth opposite the name of each such customer the percentage of net sales
attributable to such customer. Sellers’ Disclosure Schedule 4(dd) also lists any
additional current customers that Target anticipates shall be among the ten (10)
largest customers for the current fiscal year.

 

(ii) Since the date of the Most Recent Balance Sheet, no supplier of Target has
indicated that it shall stop, or materially decrease the rate of, supplying
materials, products or services to Target, and no customer listed on Sellers’
Disclosure Schedule 4(dd) has indicated in writing that it shall stop, or
materially decrease the rate of, buying services from Target.

 

(ee) Data Privacy. Target’s business has complied with and, as presently
conducted, is in compliance with, all Data Laws except, in each case, to the
extent that a failure to comply would not have a Material Adverse Effect. Target
has complied with, and is presently in compliance with, its policies applicable
to data privacy, data security, and/or personal information except, in each
case, to the extent that a failure to comply would not have a Material Adverse
Effect. To the Knowledge of the Sellers, Target has not experienced any incident
in which personal information or other sensitive data was or may have been
stolen or improperly accessed, and Target is not aware of any facts suggesting
the likelihood of the foregoing, including without limitation, any breach of
security or receipt of any notices or complaints from any Person regarding
personal information or other data. Sellers’ Disclosure Schedule 4(ee) lists
Target’s data privacy and security policies and Sellers agree to deliver copies
of all such policies to Buyer within ten (10) days from the date of this
Agreement.



 



  24

 

 

(ff) Preferential Status. There are no contracts with customers that either
require the continuation of ownership of the Target by, or permit termination by
the customer, due to Target’s loss of small business status, woman­owned
business status, disadvantaged business status, protégé status, “8(a)” status or
other preferential status. Furthermore, to the Knowledge of Sellers, there are
no contracts that were acquired by the Target due to the Target’s preferential
status.

 

(gg) No Other Representations or Warranties. Except for the representations and
warranties made by Sellers in §3(a), §4, and §4A(a) of this Agreement (as the
same may be modified by the Seller Disclosure Schedules) or in any instrument
executed and delivered by Sellers pursuant to this Agreement, none of the
Sellers, the Target, or any other Person has made or makes any representation or
warranty, express or implied, whether written or oral, on behalf of or with
respect to any Seller or the Target.

 

§4A. Representations and Warranties Concerning GEE Shares.

 

(a) Sellers’ Representations and Warranties Concerning GEE Shares. Sellers, and
each Seller, represent and warrant to Buyer that the statements contained in
this §4A(a) are correct and complete as of the date of this Agreement.

 

(i) Access to Information. Each Seller understands that an investment in the GEE
Shares involves a high degree of risk and long term or permanent illiquidity,
including, risk of loss of their entire investment. Sellers have been given full
and complete access to the Buyer for the purpose of obtaining such information
as each Seller or that Seller’s qualified representative has reasonably
requested in connection with the decision to acquire the GEE Shares. The Sellers
have received and reviewed copies of the Public Reports. The Sellers have been
afforded the opportunity to ask questions of the officers of the Buyerregarding
its business prospects, all as each Seller (or that Seller’s investor’s
representatives) has deemed necessary to make an informed investment decision to
purchase the GEE Shares.

 

(ii) Restricted Securities. (A) Sellers have been advised that none of the GEE
Shares have been registered under the Securities Act or any other applicable
securities laws. Sellers acknowledge that the GEE Shares will be issued as
“restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the GEE Shares may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Buyer, an applicable exemption from registration is available; (B) Sellers are
acquiring the GEE Shares for each Seller’s own account, and not as nominee or
agent, for investment purposes only and not with a view to, or for sale in
connection with, a distribution, as that term is used in Section 2(11) of the
Securities Act, in a manner which would require registration under the
Securities Act or any state securities laws; (C) each Seller understands and
acknowledges that the certificates representing the GEE Shares will bear
substantially the following legend:

 



  25

 



 



 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS: (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES; (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION; OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

 



 

and (D) Sellers acknowledge that an investment in the GEE Shares is not liquid
and is transferable only under limited conditions. Sellers acknowledge that such
securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Sellers are aware of the provisions of Rule 144 promulgated under the Securities
Act (“Rule 144”), which permits limited resale of restricted securities subject
to the satisfaction of certain conditions and that Rule 144 is not now available
and, in the future, may not become available for resale of any of the GEE
Shares.

 

(iii) Sellers’ Sophistication and Ability to Bear Risk of Loss. Each Seller is
an Accredited Investor as that term is defined in Regulation D of the Securities
Exchange Act, and is able to protect its interests in connection with the
acquisition of the GEE Shares and can bear the economic risk of investment in
such securities without producing a material adverse change in each respective
Seller’s financial condition. Each Seller, either alone or with Sellers’
Representative, otherwise has such knowledge and experience in financial or
business matters that said Seller is capable of evaluating the merits and risks
of the investment in the GEE Shares.

 

(b) Buyer’s Representations and Warranties Concerning GEE Shares. Buyer
represents and warrants to Sellers that the statements contained in this §4A(b)
are correct and complete as of the date of this Agreement, except as set forth
in the Buyer’s Disclosure Schedules accompanying this Agreement and initialed by
the Parties. The Buyer’s Disclosure Schedules will be arranged in sections
corresponding to the lettered and numbered sections contained in this §4A(b).

 

(i) Capitalization. The Buyer’s capitalization is set forth in the Public
Reports.

 

(ii) Filings with SEC. Buyer has made all filings with SEC that it has been
required to make within the past two (2) years under the Securities Act and the
Securities Exchange Act (collectively the “Public Reports”). As of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of this Agreement) each of the Public Reports: (i) has complied with the
Securities Act and the Securities Exchange Act in all material respects; and
(ii) does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Buyer has made
available to Seller, through the SEC’s “EDGAR System,” a correct and complete
copy of each Public Report.

 



  26

 



 

(iii) Financial Statements. Buyer has filed quarterly reports on Form 10-Q for
the fiscal quarter ended June, 2015 (the “Most Recent Fiscal Quarter End”), and
an annual report on Form 10-K for the fiscal year ended December 31, 2014. The
financial statements included in or incorporated by reference into these Public
Reports (including the related notes and schedules) have been prepared in
accordance with GAAP throughout the periods covered thereby, and present fairly
the financial condition of Buyer and its Subsidiaries as of the indicated dates
and the results of operations of Buyer and its Subsidiaries for the indicated
periods; provided, however, that the interim statements are subject to normal
year-end adjustments.

 

(iv) Events Subsequent to Most Recent Fiscal Quarter End. Since the Most Recent
Fiscal Quarter End, there has not been any Material Adverse Change.

 

(v) Valid Issuance of GEE Shares. The GEE Shares issued or to be issued pursuant
to this Agreement, including the Issued Shares and any shares issued pursuant to
the Earnout, if and when issued and delivered in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable, and free and clear
of all restrictions on transfer other than those restrictions on transfer under
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). Subject to the Sellers’ representations and warranties in
§4A(a) above and the Sellers’ disclosures in Sellers’ Disclosure Schedule
3(a)(vi) being true and correct, the GEE Shares will be issued in compliance
with all applicable federal and state securities laws and pursuant to a valid
exemption from the registration and/or qualification requirements of the
Securities Act and any applicable state securities laws (or such registration
and/or qualification requirements shall have been complied with).

 

§5. Intentionally Omitted.

 

§6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:

 

(a) General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under §8 below). Sellers acknowledge and
agree that, from and after the Closing Buyer will be entitled to possession of
all documents, books, records (including tax records), agreements, insurance
policies, title documents, and financial data of any sort relating to Target.

 

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any third party action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with:

 

(i) any transaction contemplated under this Agreement; or



 



  27

 

 

(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction
existing on or occuring prior to the Closing Date involving Target, each of the
other Parties will cooperate with him, her, or it and his, her, or its counsel
in the contest or defense, make available his, her, or its personnel, and
provide such testimony and access to his, her, or its books and records as shall
be necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under §8 below).



 

(c) Transition. No Seller shall take any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of Target from maintaining the same business
relationships with Target after the Closing as it maintained with Target prior
to the Closing.

 

(d) Confidentiality. Sellers will treat and hold as confidential all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to Buyer or
destroy, at the request and option of Buyer, all tangible embodiments (and all
copies) of the Confidential Information that are in his, her, or its possession.
In the event that any Seller is requested, or required pursuant to oral or
written question or request, for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process to disclose any Confidential Information, that Sellers will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this §6(d). If, in
the absence of a protective order or the receipt of a waiver hereunder, any
Seller is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, that Seller may
disclose the Confidential Information to the tribunal; provided, however, that
Seller shall use reasonable efforts to obtain, at the reasonable request and at
the expense of Buyer (as to commercially reasonable out-of-pocket expenses to
the extent actually incurred), an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as Buyer shall designate.

 

(e) Covenant Not to Compete. At the Closing, each Seller shall enter into a
Covenant not to Compete in the form of Exhibit F attached hereto (the “Sellers’
Non-Competition Agreement”).

 

(f) Filing of Reports. From the Closing Date until the fifth anniversary of the
Closing Date, so long as the Sellers own, collectively, twenty (20%) or more of
the GEE Shares acquired hereby, the Buyer shall file on a timely basis, any and
all Public Reports or amendments thereto, as it is required to file in order to
remain fully current with all of its reporting obligations under the Securities
Exchange Act so as to enable sales without resale limitations, pursuant to Rule
144, as amended (“Rule 144 Sales”). Buyer shall pay for all opinions or similar
letters to its transfer agent, as well as pay for all transfer agent costs,
relating to the removal of the Rule 144 restrictive legend on share certificates
representing the GEE Shares. For the avoidance of doubt, all references herein
to filings to be made on a “timely basis” shall include and mean, any extension
periods permissible under Rule 12b-25 of the Securities Exchange Act, provided
that Buyer has complied with such rule, but not beyond said extension date.

 



  28

 



 

(g) Sellers’ Piggyback Registration Rights. If at any time during the period
from the Closing Date until the fifth anniversary of the Closing Date, Buyer
shall determine to file with the Securities and Exchange Commission (the “SEC”)
a Registration Statement relating to an offering for its own account or the
account of others of any of its equity securities (other than on Form S-4 or
Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans and other than the Form S-1 currently subject to the SEC review), the
Buyer shall send each of the Sellers written notice of such determination and,
if within fifteen (15) business days after the date of such notice, the Sellers
shall so request in writing, Buyer shall include in such Registration Statement
all or any part of the GEE Shares that Sellers request to be registered, except
that if, in connection with any underwritten public offering for the account of
Buyer the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then
Buyer shall be obligated to include in such Registration Statement only such
limited portion of the GEE Shares with respect to which the Sellers have
requested inclusion hereunder as the underwriter shall permit. Any exclusion of
GEE Shares shall be made on a pro rata basis with exclusions of any other issued
and outstanding shares of Buyer’s common stock proposed to be included in such
underwritten public offering. If an offering in connection with which any
Sellers are entitled to registration under this §6(g) is an underwritten
offering and such Seller has requested that Buyer include any of such Seller’s
GEE Shares in the offering, then such Seller shall, unless otherwise agreed by
Buyer, offer and sell such shares in an underwritten offering using the same
underwriter or underwriters and on the same terms and conditions as other shares
of Common Stock included in such underwritten offering.

 

§7. Deliveries at Closing.

 

(a)Closing Deliveries of Sellers.

 

(i) Sellers shall have obtained and delivered to Buyer the resignations,
effective as of the Closing, of each director and officer of Target;

 

(ii) Sellers shall have each entered into a release with Buyer and Target in the
form attached hereto as Exhibit E (“Sellers’ Release”), and such release shall
be in full force and effect as of the Closing;

 

(iii) each Seller shall have entered into a Sellers’ non-competition agreement
with Buyer, in the form attached hereto as Exhibit F (“Sellers’ Non-Competition
Agreement”) and such agreements shall be in full force and effect as of the
Closing;

 

(iv) William Daniel Dampier shall have entered into an employment agreement with
Target in the form attached hereto as Exhibit G (“Mr. Dampier’s Employment
Agreement”) and such agreement shall be in full force and effect as of the
Closing;

 

(v) the Sellers shall have entered into the Security Agreement with the Buyer in
the form attached hereto as Exhibit H, and such agreement shall be in full force
and effect as of the Closing;

 

(vi) Sellers shall have entered into agreements with Buyer’s Lenders;

 

(vii) Sellers shall have delivered to Buyer copies of the certificates of
incorporation or organization of Target, certified on or soon before the Closing
Date by the Secretary of State (or comparable officer) of the jurisdiction of
Target’s incorporation;

 



  29

 



  

(viii) Sellers shall have delivered to Buyer copies of the certificate of good
standing of Target, issued on or soon before the Closing Date by the Secretary
of State (or comparable officer) of the jurisdiction of Target’s organization
and of each jurisdiction in which Target is qualified to do business; and

 

(ix) Sellers shall have delivered to Buyer a certificate of the Sellers, dated
the Closing Date, in form and substance reasonably satisfactory to Buyer, as to:
(i) ownership of the Target Shares; (ii) the certificate of incorporation of
Target and any amendments thereto;and(iii) the bylaws of the Target and any
amendments thereto.

 

(b) Closing Deliveries of Buyer.

 

(i) Buyer and Target shall have entered into the Sellers’ Release and such
release shall be in full force and effect as of the Closing:

 

(ii) Buyer shall have executed and delivered to Sellers the Promissory Note(s),
and such notes shall be in full force and effect as of the Closing;

 

(iii) Buyer shall have entered into the Security Agreement, and such agreement
shall be in full force and effect as of the Closing;

 

(iv) Buyer shall have entered into the Sellers’ Non-Competition Agreement, and
such agreement shall be in full force and effect as of the Closing;

 

(v) Target shall have entered into Mr. Dampier’s Employment Agreement, and such
agreement shall be in full force and effect as of the Closing;

 

(vi) Intentionally omitted;

 

(vii) Intentionally omitted;

 

(viii) Buyer shall have obtained from ACF FINCO I, LP and Jax Legacy Investments
I, LLC (“Buyer’s Lenders”) a consent to the transactions contemplated by this
Agreement including (A) the acquisition of Target, (B) the issuance of the
Promissory Notes by Buyer, and (C) the pledging of assets by Buyer pursuant to
the Security Agreement;

 

(ix) Buyer shall have delivered to Sellers a certificate of the secretary or an
assistant secretary of Buyer, dated the Closing Date, in form and substance
reasonably satisfactory to Sellers, as to: (i) the certificate of incorporation
of Buyer and any amendments to thereto; (ii) the bylaws of the Buyer and any
amendments thereto; and (iii) authorizing resolutions of the board of directors
(or a duly authorized committee thereof) of the Buyer relating to this Agreement
and the transactions contemplated hereby; and

 

(x) Buyer shall have delivered the Closing Cash Payment to Sellers.

 



  30

 



 

§8. Remedies for Breaches of This Agreement.

 

(a) Survival of Representations and Warranties. The “Fundamental Representations
and Warranties” of Sellers are the representations and warranties of Sellers in
the following subsections of §3 and §4: 3(a)(i) Sellers; 3(a)(iv) Broker’s Fees;
3(a)(v) Target Shares; 4(a) Organization, Qualification and Corporate Power;
4(b) Capitalization; 4(e) Title to Assets; 4(k) Tax Matters (but excluding any
Mischaracterization Liability); and 4(x) Employee Benefits. All representations
and warranties of Sellers that are not Fundamental Representations and
Warranties are the “Non-Fundamental Representations and Warranties.” All
representations and warranties of the Parties survive the Closing. The
Non-Fundamental Representations and Warranties shall survive the Closing for a
period of twenty-four (24) months thereafter. All other representations and
warranties shall survive the Closing until thirty (30) days following the
expiration of the applicable statutes of limitations (including any extension
thereto). The covenants and agreements of the Parties shall survive the Closing
in accordance with their terms.

 

(b) Indemnification Provisions for Buyer’s Benefit. In the event Sellers breach
any of Sellers’ representations, warranties, covenants or agreements contained
herein, and provided that Buyer makes a written claim for indemnification
against Sellers pursuant to §11(h) below within the applicable survival period
(in §8(a) above or §9(a) below) if there is an applicable survival period
pursuant to §8(a) above or §9(a) below), then Sellers shall be obligated to
indemnify Buyer from and against the entirety of any Adverse Consequences Buyer
may suffer (including any Adverse Consequences Buyer may suffer after the end of
any applicable survival period) resulting from, arising out of, relating to, or
caused by, the breach. If Sellers fail to indemnify Buyer after Buyer delivers
written notice as provided above, then Buyer shall have the right to bring an
action for indemnification for such claim including after the end of the
applicable survival period.

 

(c) Certain Limitations on Indemnification Liability of Sellers:

 

(i) Sellers shall not have any obligation to indemnify Buyer for a breach of any
of the Non-Fundamental Representations and Warranties of Sellers (or as to
matters indemnified against in §9(a) below) until Buyer has suffered Adverse
Consequences by reason of all such breaches (of those Non-Fundamental
Representations and Warranties) in excess of One Hundred Forty Thousand Dollars
($140,000) (“Indemnification Basket”), after which point Sellers will be
obligated to indemnify Buyer from and against such Adverse Consequences in
excess of the Indemnification Basket as provided herein;

 

(ii) there will be an aggregate ceiling (“Indemnification Ceiling”) on the
obligation of Sellers to indemnify Buyer from and against Adverse Consequences
resulting from, arising out of, relating to, in the nature of, or caused by
breaches of any of the Non-Fundamental Representations and Warranties of
Sellers; such Indemnification Ceiling being an amount equal to Three Million
Five Hundred Thousand Dollars ($3,500,000);

 

(iii) Buyer agrees that Buyer’s first recourse to recover for a breach of any of
the Non-Fundamental Representations and Warranties shall be to (I) seek recourse
against the GEE Shares (according to the ‘Recourse Value’ of such shares), (II)
offsetting such claim amount against the outstanding balance amounts due, if
any, under the Promissory Note(s), executed by Buyer to Sellers at Closing, and
(III) offsetting such claim amount against any monies then due to Sellers as an
Earnout payment under §2(v) of this Agreement (the “Recourse Limitation”). As
used herein, “Recourse Value” of the GEE Shares means the number of GEE Shares
initially issued to the Sellers (less any shares used to resolve prior Buyer
claims), multiplied by the greater of (i) the Issue Price of the GEE Shares, or
(ii) the unweighted average closing price of the publicly traded GEE Common
Stock during the twenty (20) trading days preceding the date of the written
claim by Buyer against the GEE Shares, excluding any shares’ (or value thereof)
which are “not available” (as defined below). Shares which have been
transferred, disposed of or encumbered by Sellers or are otherwise effectively
not available for recourse are deemed “not available” for purposes of this
§8(c). Provided, for purposes of making this calculation of “Recourse Value”
pursuant to this §8(c), if there has been a Stock Event (including a reverse
stock split event) between the Closing Date and the date that the Recourse Value
is calculated, then the calculation shall be appropriately adjusted to provide
the same economic effect to the Parties as before the Stock Event (i.e., as if
it had not occurred);



 



  31

 

 

(iv) notwithstanding the foregoing (in subsections (i) through (iii) above), if
Buyer fails to collect (under the Recourse Limitation above) from the available
GEE Shares, the Notes and Earnout amounts up to the above described Three
Million Five Hundred Thousand Dollars ($3,500,000), then Buyer shall have the
right to seek recovery of the difference from the Sellers individually and their
other assets; provided that in no event shall the aggregate amount collected or
recovered by Buyer with respect to any and all breaches of Non-Fundamental
Representations exceed the Indemnification Ceiling; and

 

(v) notwithstanding anything to the contrary contained herein, the aggregate
liability of Sellers to Buyer and any other Indemnified Party, collectively, for
indemnification claims hereunder, including this §8, shall under no
circumstances exceed the amount of the Purchase Price.

 

(d) Indemnification Provisions for Sellers’ Benefit. In the event Buyer breaches
any of its representations, warranties, covenants or agreements contained
herein, and provided that Sellers make a written claim for indemnification
against Buyer pursuant to §11(h) below within the applicable survival period (in
§8(a) above) then Buyer agrees to indemnify Sellers from and against the
entirety of any Adverse Consequences suffered (including any Adverse
Consequences suffered after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach. If
Buyer fails to indemnify Sellers after Sellers deliver written notice as
provided above, then Sellers shall have the right to bring an action for
indemnification for such claim including after the end of the applicable
survival period.

 

(e) Indemnification Deductible Effect on ‘Materiality’ Qualifiers. For purposes
of this §8, the amount of the Indemnification Basket shall not be determinative
of whether a particular breach of or inaccuracy in any representation or
warranty that is subject to any materiality, Material Adverse Effect or other
similar qualification is in fact material or gives rise to a Material Adverse
Effect or similar result. For the avoidance of doubt, however, (i) in
determining whether there has been a breach of, or whether there is an
inaccuracy in, any representation or warranty that is subject to any
materiality, Material Adverse Effect or other similar qualification, such
qualification shall be given full force and effect and shall not be read out of
such representation or warranty, and (ii) if there is a breach or inaccuracy,
then that qualifier shall not apply in limiting the amount of the
indemnification. For example purposes only, if the representation is qualified
by the term Material Adverse Effect then there must be a Material Adverse Effect
for it to be inaccurate, but if the representation is inaccurate then the term
Material Adverse Effect shall not be a factor or limitation in calculating the
amount of the Adverse Consequences.

 

(f) Matters Involving Third-Parties.

 

(i) If any third-party notifies either Party with respect to any matter (a
“Third-Party Claim”) that may give rise to a claim for indemnification against
the other Party under this §8, then the Indemnified Party shall promptly notify
the Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying the Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party is thereby prejudiced.



 



  32

 

 

(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of his, her, or its choice reasonably
satisfactory to the Indemnified Party at any time within fifteen (15) days after
the Indemnified Party has given notice of the Third-Party Claim; provided,
however, that the Indemnifying Party must conduct the defense of the Third-Party
Claim actively and diligently thereafter in order to preserve the rights and
defenses of the Indemnified Party; and provided further that the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim.

 

(iii) So long as the Indemnifying Party has assumed, and is conducting the
defense of the Third-Party Claim in accordance with §8(f)(ii) above, (A) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party, and (B) the Indemnified Party will
not consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).

 

(iv) In the event that the Indemnifying Party does not assume and conduct the
defense of the Third-Party Claim in accordance with §8(f)(ii) above, however,
(A) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner he, her, or it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), and (B) the Indemnifying Party will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim to the fullest extent provided in this §8.

 

(g) Determination of Adverse Consequences. Indemnification payments under this
§8 and §9 (below) shall be paid by the Indemnifying Party without reduction for
any Tax Benefits available to the Indemnified Party. The Parties shall make
appropriate adjustments for insurance coverage and take into account the time
cost of money (using the Applicable Rate as the discount rate) in determining
Adverse Consequences for purposes of this §8. All indemnification payments under
this §8 and §9 (below) shall be deemed adjustments to the Purchase Price.

 

(h) Additional Limitations on Indemnification. The indemnification obligations
of the Parties, whether under this §8 or §9 (below), shall be subject to the
following limitations:

 

(i) No Indemnified Party shall be entitled to recover for any Adverse
Consequences that were accounted for in the NWC Adjustment Amount; and



 



  33

 

 

(ii) No Indemnified Party shall be entitled to indemnification for any Adverse
Consequences resulting from or relating to the breach or inaccuracy of any
representation or warranty in this Agreement or any or any other agreement or
instrument delivered pursuant to this Agreement if the Indemnified Party had
actual knowledge of such breach or inaccuracy prior to the Closing. For purposes
of determining whether an indemnified party had actual knowledge of such breach
or inaccuracy prior to the Closing: (i) Buyer shall only be treated as having
actual knowledge if Derek Dewan or Steve Hoffman had actual knowledge; and (ii)
if either of the Sellers had actual knowledge, then both of the Sellers shall be
treated as having actual knowledge.

 

(i) Mischaracterization. Sellers shall indemnify Buyer from and against the
entirety of any Adverse Consequences resulting from, arising out of or relating
to any and all assertions and notices by third parties (including without
limitation governmental agencies such as the IRS) of Employee
Mischaracterizations (as defined below), provided that Buyer notifies Seller of
and makes a claim for indemnification for the Employee Mischaracterizations
within twenty-four (24) months after the Closing (the “Employee
Mischaracterization Indemnity”). The Employee Mischaracterization Indemnity: (i)
shall apply only to claims made by Buyer during that twenty-four (24) month
period; and (ii) is Sellers’ only obligation with respect to any and all
Employee Mischaracterizations (i.e., the other indemnifications in this
Agreement shall not apply to Employee Mischaracterizations). The term “Employee
Mischaracterizations” means (x) Target’s treatment of workers or personnel as
being independent contractors as opposed to them being treated as employees; and
(y) Target’s treatment of entities as being independent contractors as opposed
to treating the personnel of those entities as employees of Target.

 

(j) Special Indemnity. Sellers shall indemnify Buyer from and against the
entirety of any Adverse Consequences resulting from, arising out of or relating
to the failure to pay, or any and all claims that Target failed to pay,
Cambridge Resource Group, Inc., Shiva Prasad, or any other party for amounts due
under that certain Subcontract Agreement between Cambridge Resource Group, Inc.
and Target.

 

(k) Exclusive Remedy. Buyer and Sellers acknowledge and agree that the foregoing
indemnification provisions in this §8 and §9 (below) shall be the exclusive
remedy of Buyer and Sellers against each other with respect to breaches of the
representations, warranties, covenants and agreements contained in this
Agreement and the transactions contemplated by this Agreement, with the
exception of fraud and the right to equitable relief such as specific
performance or injunctive relief.

 

§9. Tax Matters.

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Sellers for certain Tax matters following the Closing Date:

 

(a) Tax Indemnification. Sellers shall indemnify Target and Buyer and hold them
harmless from and against: (i) all Income and other Taxes (or the non-payment
thereof) of Target for all taxable periods ending on or before the Closing Date
and the portion through the end of the Closing Date for any taxable period that
includes (but does not end on) the Closing Date (“Pre-Closing Tax Period”); (ii)
any and all Income and other Taxes of any member of an affiliated, consolidated,
combined, or unitary group of which Target (or any predecessor) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation §1.1502-6 or any analogous or similar state, local, or non-U.S. law
or regulation; and (iii) any and all Income and other Taxes of any person (other
than Target) imposed on Target as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, that in the case of
clauses (i), (ii) and (iii) above, Sellers shall be liable only to the extent
that such Income Taxes are in excess of the amount, if any, reserved for such
Taxes (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) on the face of the Most Recent Balance
Sheet (rather than in any notes thereto). Sellers shall reimburse Buyer for any
Taxes of Target that are the responsibility of Sellers pursuant to this §9(a)
within fifteen (15) Business Days after payment of such Taxes by Buyer or
Target.



 



  34

 

 

(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Income
Taxes for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date (and for
such purpose, the taxable period of any partnership or other pass-through entity
in which Target holds a beneficial interest shall be deemed to terminate at such
time).

 

(c) Responsibility for Filing Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for Target for all
periods ending on or prior to the Closing Date that are filed after the Closing
Date. Buyer shall permit Sellers to review and comment on each such Tax Return
described in the preceding sentence prior to filing and shall make all changes
as are reasonably requested by Seller. To the extent permitted by applicable
law, Sellers shall include any income, gain, loss, deduction or other tax items
for such periods on Sellers’ Tax Return in a manner consistent with the Schedule
K-1 prepared by Target for such periods.

 

(d) Refunds and Tax Benefits. Any Income Tax refunds that are received by Buyer
or Target, and any amounts credited against Income Tax to which Buyer or Target
become entitled, that relate to Income Tax periods or portions thereof ending on
or before the Closing Date shall be for the account of Sellers, and Buyer shall
pay over to Sellers any such refund or the amount of any such credit within
fifteen (15) Business Days after receipt or entitlement thereto. In addition, to
the extent that a claim for refund or a proceeding results in a payment or
credit against Income Tax by a taxing authority to Buyer or Target of any amount
accrued on the Most Recent Balance Sheet, Buyer shall pay such amount to Sellers
within fifteen (15) Business Days after receipt or entitlement thereto.

 

(e) Cooperation on Tax Matters.

 

(i) Buyer, Target and Sellers shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Target, Sellers and Buyer agree: (A) to retain
all books and records with respect to Tax matters pertinent to Target relating
to any taxable period beginning before the Closing Date until expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority; and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
Target or Sellers, as the case may be, shall allow the other Party to take
possession of such books and records.

 

(ii) Buyer and Sellers further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).



 



  35

 

 

(f) Intentionally Omitted.

 

(g) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement and the transactions
contemplated herein shall be paidone-half by Buyer and one-half by Sellers when
due, and the Party required by applicable law shall file all necessary Tax
Returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other Taxes and fees, and, if required by
applicable law, the other Party/Parties shall, and shall cause their Affiliates
to, join in the execution of any such Tax Returns and other documentation. The
expense of such filings shall be paid one-half by Buyer and one-half by Sellers.

 

§10. Section 338(h)(10) Election. At Buyer’s option, Target and Sellers shall
join with Buyer in making an election under Section 338(h)(10) (and any
corresponding election under state and local tax law), in accordance with the
following provisions.

 

(a) Buyer’s Payment to Sellers for Costs of Section 338(h)(10) Election as
Additional Consideration for Target Shares. As additional consideration for the
purchase of the Target Shares under this Agreement, and in consideration for the
agreement of Sellers to make the Section 338(h)(10) Election pursuant to
subsection (e) (below), Buyer shall pay to the Sellers such amount as is
required to cause Sellers to be in the same after-tax economic position with
respect to the sale of the Target Shares in which they would have been if the
Section 338(h)(10) Election not been made (the “Section 338 Price Increase”).
The Parties agree that any payment among the Parties in respect of the amount of
Section 338 Price Increase (other than interest thereon) shall be deemed to be
an adjustment in the amount of the Purchase Price. Each payment by Buyer shall
be made when reasonably requested by Sellers. Sellers agree to file applicable
extensions for the applicable Tax Returns if reasonably requested in writing by
Buyer.

 

(b) Computation and Payment of Estimated Section 338 Price Increase. The Target
shall cause an accountant chosen by Target at its discretion (other than
PricewaterhouseCoopers, LLP) (Target’s choice called the “Accountant”) to
prepare and deliver to the Parties a computation of the Section 338 Price
Increase as soon as practical after December 31, 2015.

 

(c) Factors Included in the Section 338 Price Increase. The Section 338 Price
Increase shall take into account, without limitation, the following:

 

(i) all Taxes imposed on Sellers as a result of the making of the Section
338(h)(10) Election (including Income Taxes on the increases to the Purchase
Price required under this Section), to the extent such Taxes exceed the amount
of such Taxes that would have been imposed on the Sellers if the Section
338(h)(10) Election had not been made with respect to the acquisition of the
Target Shares hereunder; and

 



  36

 



 

(ii) all other reasonable costs incurred by Sellers as a result of the Section
338(h)(10) Election, including reasonable costs incurred in connection with
review of documents, computations and tax filings or participation in
examinations related to the Section 338(h)(10) Election and its consequences
(including the computations required under this §10) (the “Incidental Costs”)
provided that if the quoted, estimated or actual payment to the Accountant
picked by Sellers for such review does or would exceed Five Thousand Dollars
($5,000), the Buyer shall be entitled to identify, subject to Sellers’
reasonable approval thereof, and Sellers shall utilize, a substitute licensed
Accountant, to conduct any such review for Sellers.

 

(d) Assumptions Controlling Computation of Section 338 Price Increase. The
Section 338 Price Increase shall be computed using the following assumptions:

 

(i) Sellers would have recognized long-term capital gain and no ordinary income
on the sale of the Target Shares, except for $200,000, which the Parties have
agreed to allocateto the Non-Competition Agreements, (and any payments would
have been required to be characterized as interest); and

 

(ii) Sellers have no other installment receivables arising in the year of the
Closing which are being reported on the installment method pursuant to Section
453 of the Code.

 

(e) Agreement to Make Section 338(h)(10) Election and File Consistently. Sellers
shall join with the Buyer in making an election under Section 338(h)(10) of the
Code (and any similar elections under state, local, or foreign tax law)
(collectively, a “Section 338(h)(10) Election”) with respect to the purchase and
sale of the Target Shares hereunder, provided that the Buyer shall be obligated
to pay to Sellers an amount equal to the excess, if any, of Sellers’ Section 338
Price Increase computed pursuant to subsection (g)(i) (below) over the estimated
Section 338 Price Increase paid pursuant to subsection (b) (above), on or before
the applicable dates required in this §10. For Income Tax purposes, Buyer and
Sellers will report the stock purchase as a purchase and sale, respectively, of
the assets of Target, where such treatment is the required consequence of the
Section 338(h)(10) Election. Sellers shall include any income, gain, loss,
deduction or other tax items for the taxable period ending on the Closing Date
on the Sellers’ personal Tax Return in a manner consistent with the Form K-1s
(or their equivalent) furnished by Buyer to Sellers.

 

(f) Preparation and Filing of Section 338 Forms.

 

(i) At least ninety (90) days prior to the latest permissible date for filing
the Section 338(h)(10) Election, Buyer shall prepare and submit to Sellers the
forms required to be filed to make such election (the “Section 338 Forms”). With
the submission of such Section 338 Forms, Buyer shall advise Sellers in writing
of those actions that Buyer considers necessary and appropriate for the Sellers
to take to effect, preserve, or perfect a timely Section 338(h)(10) Election.
Buyer shall not file any Section 338 Forms unless it shall have obtained
Sellers’ written consent thereto, which consent shall not be unreasonably
withheld or delayed.

 



  37

 



 

(ii) On or prior to the thirtieth (30th) day after Sellers’ receipt of any
Section 338 Form from Buyer, Sellers shall deliver to Buyer either (A) such
executed Section 338 Form and a consent to its filing, or (B) a written notice
specifying in reasonable detail all disputed items and the basis therefor. If
Buyer and Sellers have been unable to resolve all disputed matters relating to
the Section 338 Form within thirty (30) days after Buyer’s receipt of the
written notice described in clause (B) above, any remaining disputed issues
shall be resolved pursuant to the following procedures:

 

Sellers and Buyer shall submit the issues remaining in dispute (the “Remaining
338 Disputed Issues”) toPricewaterhouseCoopers, LLP, independent public
accountants, or such other accountants as are mutually agreed to by the parties
in writing (the “Independent Accountants”) for resolution applying the
principles, policies and practices referred to in this §10. If Remaining 338
Disputed Issues are submitted to the Independent Accountants for resolution (i)
Sellers and Buyer shall furnish or cause to be furnished to the Independent
Accountants such work papers and other documents and information relating to the
disputed issues as the Independent Accountants may request and are available to
that party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any materials relating to the disputed issues and to
discuss the issues with the Independent Accountants, (ii) the determination by
the Independent Accountants, as set forth in a notice to be delivered to both
Sellers and Buyer within thirty (30)days of the submission to the Independent
Accountants of the Remaining 338 Disputed Issues, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the Section
338 Price Increase, and (iii) fees and costs incurred for such Independent
Accountants as a result of such dispute shall be allocated between Buyer and
Sellers in proportion to the respective amounts of the difference between
Sellers’ calculation of the Remaining 338 Disputed Issues and Buyer’s
calculation of the Remaining 338 Disputed Issues (the “Total 338 Disputed
Amount”) which are resolved against them. For example, if with respect to the
Remaining 338 Disputed Issues, Buyer calculates the Section 338 Price Increase
to be $100x, and Sellers calculate the Section 338 Price Increase to be $150x
(so that the Total 338 Disputed Amount is $50x); and the Independent Accountants
determine that Section 338 Price Increase is $140x ($10x is resolved against
Sellers, and $40x is resolved against Buyer), then the fees and expenses of the
Independent Accountants would be allocated eighty percent (80%) to Buyer (i.e.,
$40x/$50x) and twenty percent (20%) to Sellers (i.e., $10x/$50x).

 

(iii) Buyer will have the sole responsibility for assuring that the Section
338(h)(10) Election is validly and timely made. Sellers (to the extent so
advised by the Buyer pursuant to subsection (f)(i) (above)) and the Buyer shall
comply fully with all filing and other requirements necessary to effectuate such
Section 338(h)(10) Election on a timely basis and agree to cooperate in good
faith with each other in the preparation and timely filing of any Tax Returns
required to be filed in connection with the making of such Section 338(h)(10)
Election.

 

(iv) Sellers and Buyer shall use commercially reasonable efforts to mutually
agree upon the initial determination and allocation among the assets of Target
of the “aggregate deemed sale price” and “adjusted grossed up basis” (within the
meaning of Treas. Regs. Sections 1.338-4 and 1.338-5 respectively), as soon as
practicable after December 31, 2015. Such allocation shall be made in accordance
with Section 338 of the Code and the regulations thereunder. If Buyer and
Sellers are unable to agree upon such determination or allocation within such
time period, then such determination and allocation shall be made pursuant to
the same procedures set forth in Paragraph 3(c) of Appendix I, attached hereto.
When finally determined hereunder (whether by agreement or otherwise) such
allocation shall be binding upon each of Sellers and Buyer for all purposes
(including financial accounting purposes, financial and regulatory reporting
purposes and Tax purposes).

 



  38

 



 

(g) Computation and Payment of Revised Section 338 Price Increase.

 

(i) Buyer promptly shall cause the Independent Accountants serving as arbiter to
prepare a recomputation of the Section 338 Price Increase upon receipt of
written notice from Sellers to Buyer that such a recomputation is necessary to
reflect either a change to the income recognized by reason of the Section
338(h)(10) Election (including by reason of a change in the Purchase Price) or a
redetermination by a taxing authority of the effect on Sellers of the Section
338(h)(10) Election that is inconsistent with the most recent computations of
the Section 338 Price Increase. Subsequent payments between the Parties as a
result of any subsequent adjustments to the Section 338 Price Increase amount
shall be made within five (5) business days after the date that a revised
computation of the Section 338 Price Increase is determined by the arbiter and
provided to the Parties.

 

(ii) In the case of any payment in respect of the Section 338 Price Increase
under this §10, Buyer shall pay with such Section 338 Price Increase payment the
interest on the amount payable at the rate of six percent (6%) per annum from
the Closing Date to the date of payment.

 

(h) Loans to Pay Accelerated Tax Liabilities. To the extent that the effect of
the Section 338(h)(10) Election is to create a timing difference with respect to
the payment of Taxes, rather than a permanent difference in the amount of Tax
imposed (for example, by reason of a reduction in the available deferral of Tax
under the installment method under Section 453 of the Code with respect to any
deferred payments for the Target Shares payable under this Agreement), at the
request of Sellers, Buyer shall loan an amount to Sellers equal to the amount of
Taxes with respect to any gain that is required to be paid by Sellers in advance
of the time such Taxes would otherwise be payable (the “Tax Acceleration
Amount”). The loans of the Tax Acceleration Amount shall be disbursed to Sellers
not later than five (5) days prior to the date that such increase in Tax is
required to be paid by Sellers. The Tax Acceleration Amount loaned shall be
repayable by Sellers, without interest, on the dates and to the extent that the
accelerated Tax liability would have been payable by Sellers had the Section
338(h)(10) Election not been made.

 

§11. Miscellaneous.

 

(a) Nature of Sellers’ Obligations.

 

(i) The covenants of each Seller in §2(a) above concerning the sale of his, her,
or its Target Shares to Buyer and the representations and warranties of each
Seller in §3(a) above concerning the transaction are individual obligations.
This means that the particular Seller making the representation, warranty, or
covenant shall be solely responsible to the extent provided in §8(b) above for
any Adverse Consequences Buyer may suffer as a result of any breach thereof.

 

(ii) The remainder of the representations, warranties, and covenants in this
Agreement are joint and several obligations. This means that each Seller shall
be responsible to the extent provided in §8 above for the entirety of any
Adverse Consequences Buyer may suffer as a result of any breach thereof.

 



  39

 



 

(b) Press Releases and Public Announcements. None of the Sellers, the Target, or
any officer, employee, representative or agent of the Target, will issue any
press release or other public announcement regarding this Agreement. Sellers and
Target shall use commercially reasonable efforts to cause Target’s employees to
not disclose any information about the transaction or confidential GEE
information that is non-public or trade in Buyer’s stock or disseminate insider
information unless approved in advance by Buyer’s counsel in writing. Prior to
Closing, no clients or employees of either Party will be contacted by the other
Party or otherwise informed about a possible transaction unless mutually agreed
upon by the Parties. After Closing, no client or employee notifications will be
made unless approved in writing by the Buyer. Once Closing has occurred, only
the Buyer will make any announcement at its sole discretion. The Buyer will not
announce any transaction prior to Closing unless the Parties mutually agree to
such disclosure, or it is required to do so as determined by Buyer’s counsel
because of SEC rules, regulations and interpretations.

 

(c) No Third-Party Beneficiaries. Except as provided in §8 above (as to Target),
this Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.

 

(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof, subject to the following sentence. The non-disclosure agreement under
§11(b) and other obligations under this Agreement supplement, but do not
supercede, the non-disclosure obligations set forth in Paragraph 9 of that
certain Letter of Intent, dated August 27, 2015, executed by Buyer and Dan
Dampier (for Target), and Buyer and Sellers agree to comply and cause Buyer and
Target (and their respective employees and agents) to comply with those
provisions concerning how post-Closing public announcements and disclosures
shall be made.

 

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of Buyer and Sellers; provided, however, that Buyer may: (i) assign any
or all of its rights and interests hereunder to one (1) or more of its
Affiliates; and (ii) designate one (1) or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

 

(f) Counterparts. This Agreement may be executed in one (1) or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.



 



  40

 

 

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) one
(1) Business Day after being sent to the recipient by facsimile transmission or
electronic mail; or (iv) four (4) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:

 



 

If to Buyer:

 

General Employment Enterprises, Inc.

Attn: Derek Dewan, CEO

13500 Sutton Park Drive South, Suite 204

Jacksonville, Florida 32224

With a Copy to:

 

Averitt & Alford, P.A.

Attn: Barry C. Averitt, Esq.

3010 South Third Street, Suite B

Jacksonville Beach, Florida 32250

 

 

 

 

If to Sellers:

 

William Daniel Dampier

& Carol Lee Dampier

9930 E. Progress Circle

Greenwood Village, Colorado 80111

With a Copy to:

 

Berg Hill Greenleaf & Ruscitti LLP

Attn: Patrick K. Perrin, Esq.

1712 Pearl Street

Boulder, Colorado 80302

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

(i) Governing Law, Jurisdiction, Venue and Service of Process. This Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. The Parties agree that the courts of the States of Colorado
and Florida, and the federal courts of the United States located in the States
of Colorado and Florida shall have non-exclusive jurisdiction over any dispute,
claim or controversy which may arise involving this Agreement or its subject
matter. The Parties further agree that if Buyer brings a claim (excluding any
counter-claim) it must do so only in the state or federal courts located in
Colorado, and if Sellers bring a claim (excluding any counter-claim) they must
do so only in the state or federal courts located in Florida. The Parties waive
any defense of lack of personal jurisdiction that any of them may have otherwise
had to an action brought in Colorado or Florida. The Parties irrevocably submit
and consent to the above jurisdiction and venue and except as provided herein
waive any right they may have to bring or maintain an action in any other
jurisdiction or venue or seek any change of jurisdiction or venue or that such
venue is inconvenient. The Parties agree that service of process in any
proceeding in any such court may be effected by U.S.P.S. certified mail at the
addresses as stated herein.



 



  41

 

 

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Sellers. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof, or the validity
or enforceability of the offending term or provision in any other situation, or
in any other jurisdiction.

 

(l) Expenses. Each Buyer, Seller and Target will bear his, her, or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby; provided, however, that
(except as provided in §9(g) above) Seller will also bear the cost and expenses
of Target (including all of Target’s legal fees and expenses) in connection with
this Agreement and the transactions contemplated hereby in the event that the
transactions contemplated by this Agreement are consummated.

 

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

 

(n) Incorporation of Exhibits, Appendices, and Schedules. The Exhibits,
Appendices, and Schedules (including without limitation the respective Parties’
Disclosure Schedules) identified in this Agreement are incorporated herein by
reference and made a part hereof.

 

(o) Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.

 

[Signatures on the following page.]



 



  42

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

“BUYER”

 

“SELLERS”

 

 

 

 

 

General Employment Enterprises, Inc., an  

Illinois corporation

 

 

   

 

 

 

By:

 

 

 

Print Name:  

 

William Daniel Dampier, individually

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carol Lee Dampier, individually

 



 

  43

 

 

EXHIBIT A – DEFINITIONS

 

“1099 Contractors” means any personnel who are “leased” to customers of Target
or whose services are provided to customers of Target including those provided
directly or through entities (e.g. corporations) owned by the personnel, who are
not treated in all respects as being W-2 employees of Target.

 

“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses (including, as to Buyer, such consequences to the extent suffered or
realized by Target as acquired by Buyer); provided that such consequences are
reasonably foreseeable (as a result of or arising from an applicable breach,
default or other identified matter or risk that is the subject of an
indemnification) as of the date of this Agreement. For purposes of
indemnification under this Agreement, the term Adverse Consequences shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification.

 

“Affiliate” means: (i) in the case of an individual, the members of the
immediate family (including the individual’s spouse and the parents, siblings
and children of the individual and/or the individual's spouse) and any Business
Entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, any of the
foregoing individuals; or (ii) in the case of a Business Entity, another
Business Entity or a person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Business Entity.

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.

 

“Applicable Rate” means the corporate base rate of interest publicly announced
from time to time by Wells Fargo Bank, N.A.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms, or could form, the basis for any
specified consequence.

 

“Benchmark Working Capital” has the meaning set forth in §2(a)(ii).

 

“Business” means the staffing, recruiting, employee placement services business,
and all other businesses, as or similar to that engaged in by Target, including
but not limited to the following: Information Technology (“IT”) staff
augmentation and (IT) consulting services, including without limitation relating
to business/systems analysis, (client) business process analysis, (customer)
requirements definition, analysis and development of (required) client project
specifications such as functional interface specifications and other project
software requirements specifications, overall project management, analysis and
identification of resources and schedules to accomplish client projects,
development of project plan, preparation of descriptive or concept documents for
such projects, establishment of project management and control milestones,
assessment of planned/actual performance progress, (IT) system/project
architecture, design, development, testing, maintenance and operational support
services, production, development and deployment of business software and
software systems, (IT) application definition, and comprehensive project
outsourcing services, including without limitation application development, IOS
Development, Android Development, Oracle Development/Administration, SQL Server
Development/Administration, Datawarehouse Design/Architecture services.



 



  44

 

 

“Business Day” means any day, excluding Saturday, Sunday and any national or
Florida state holiday.

 

“Business Entity” means any corporation, partnership, limited liability company,
trust or other domestic or foreign form of business association or organization.

 

“Buyer” has the meaning set forth in the preface.

 

“Buyer’s Disclosure Schedule/Schedules” has the meaning set forth in §3(b).

 

“Buyer’s Lenders” means ACF FINCO I, L.P. and Jax Legacy Investments I, LLC

 

“CERCLA” has the meaning set forth in §4(z)(iv).

 

“Charter” means the Certificate of Incorporation, Articles of Incorporation or
Organization or other organizational document of a corporation or other Business
Entity, as amended and restated through the date hereof.

 

“Closing” has the meaning set forth in §1(c).

 

“Closing Cash Payment to Sellers” has the meaning set forth in §2(a)(i).

 

“Closing Date” has the meaning set forth in §1(c).

 

“Closing Working Capital” has the meaning set forth in Appendix I.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
published Internal Revenue Service rulings, and court decisions in respect
thereof, all as the same shall be in effect at the time.

 

“Compliance” or words of similar meaning shall mean adherence, in all material
respects, to any and all Legal Requirements.

 

“Confidential Information” means any information concerning the Business and
affairs of Target that is not already generally available to the public.

 

“Data Laws” means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as industry standards applicable
to Target.

 

“Disclosure Schedule” or “Disclosure Schedules” has the meaning set forth in §4.

 

“Earnout” has the meaning set forth in §2(a)(vi).

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind.



 



  45

 

 

“Employee Mischaracterization Indemnity” has the meaning set forth in §8(i).

 

“Employee Mischaracterizations” has the meaning set forth in §8(i).

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and non-U.S. statutes, regulations, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, exposure to, or
cleanup of any hazardous materials, substances, wastes, chemical substances,
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise, odor, mold,
or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
similar or successor federal statute, and the rules, regulations and
interpretations thereunder, all as the same shall be in effect at the time.

 

“ERISA Affiliate” means, for purposes of Title IV of ERISA, any trade or
business, whether or not incorporated, that together with Target, would be
deemed to be a "single employer" within the meaning of Section 4001 of ERISA,
and, for purposes of the Code, any member of any group that, together with
Target, is treated as a "single employer" for purposes of Section 414 of the
Code.

 

“Estoppel Certificates” has the meaning set forth in §7(a)(iii).

 

“Fiduciary” has the meaning set forth in ERISA §3(21).

 

“Financial Statements” has the meaning set forth in §4(g).

 

“Fundamental Representations and Warranties” has the meaning set forth in §8(a).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“GEE Common Stock” means the no par value common stock of GEE.

 

“GEE Shares” has the meaning set forth in §(2)(a)(v).

 

“Governmental Authority” means any federal, state, local or foreign government
political subdivision thereof (including counties and municipalities); or any
agency, authority or instrumentality of any of the foregoing, including any
court, tribunal, department, bureau, commission, board, arbitrator, or panel of
arbitrators.



 



  46

 

 

“Improvements” has the meaning set forth in §4(l)(iv).

 

“Incidental Costs” has the meaning set forth in §10(c)(ii).

 

“Income Tax” means any federal, state, local, or non-U.S. Income Tax, including
any interest, penalty, or addition thereto, whether disputed or not.



 

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.

 

“Indebtedness” means all obligations, contingent or otherwise, whether current
or long-term, which in accordance with GAAP would be classified upon the
obligor's balance sheet as liabilities (other than deferred taxes) and shall
also include capitalized leases, guaranties, endorsements (other than for
collection in the ordinary course of business) or other arrangements whereby
responsibility is assumed for the obligations of others, including any agreement
to purchase or otherwise acquire the obligations of others or any agreement,
contingent or otherwise, to furnish funds for the purchase of goods, supplies or
services for the purpose of payment of the obligations of others.

 

“Indemnification Ceiling” has the meaning set forth in §8(c)(ii).

 

“Indemnification Basket” has the meaning set forth in §8(c)(i).

 

“Indemnified Party” means the Party or Parties entitled to indemnification from
the other Party or Parties hereunder.

 

“Indemnifying Party” means the Party or Parties required to indemnify the other
Party or Parties hereunder.

 

“Independent Accountants” has the meaning set forth in §10(f)(ii).

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof; (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith; (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith; (d) all mask works and all applications, registrations,
and renewals in connection therewith; (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
(f) all computer software (including source code, executable code, data,
databases, and related documentation); (g) all material advertising and
promotional materials; (h) all other proprietary rights; and (i) all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Issue Price” has the meaning set forth in §2(a)(v).

 

“Issued Shares” has the meaning set forth in §2(a)(v).

 

“Key Employee” has the meaning set forth in §4(v)(i).

 

“Knowledge,” “Know,” “Known” or words of similar meaning shall mean, with
respect to Seller, the actual knowledge of Seller after reasonable
investigation.

 

“Labor Laws” has the meaning set forth in §4(w)(iii).



 



  47

 

 

“Law” means any federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, as applicable to the Business
or Target. The term "Law" includes, without limitation, the following statutes,
as amended, and in effect from time to time up to the Closing Date, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground Storage Tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; and any similar state and local laws, and all amendments thereto,
or the by-laws, the rules, regulations and interpretations thereunder, all as
the same shall be in effect from time to time.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Target holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments held by or on behalf of Target thereunder.

 

“Lien” or “Liens” means, with respect to any asset, any mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, lien, charge, restriction,
adverse claim by a third-party, title defect or encumbrance of any kind
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any assignment or other conveyance of any right to receive
income and any assignment of receivables with recourse against assignor), any
filing of any financing statement as debtor under the Uniform Commercial Code or
comparable law of any jurisdiction and any agreement to give or make any of the
foregoing.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to, or would likely have a material
adverse impact or effect on: (a) the business, operations, assets, liabilities,
condition or prospects (financial or otherwise) of Target or Buyer, as
applicable; (b) the ability of Sellers or Buyer, as applicable, to perform their
or its obligations under any of the Purchase Documents; (c) the validity or
enforceability of any of the Purchase Documents; or (d) the rights and remedies
of the Buyer under any of the Purchase Documents; provided, however, that in no
event shall any of the following constitute a Material Adverse Effect or
Material Adverse Change: any fact, event, series of events, change, effect or
circumstance resulting from or relating to changes in economic or financial
conditions generally in the United States, or any national or international
political or social conditions, including the engagement by the United States in
hostilities or the escalation thereof, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or the escalation
of any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States.

 

“Material Leased Real Property” means any Leased Property that is leased by
Target at an annual rent in excess of Twelve Thousand Dollars ($12,000).

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

“Most Recent Financial Statements” has the meaning set forth in §4(g)(ii).

 

“Most Recent Fiscal Month End” has the meaning set forth in §4(g)(ii).

 

“Most Recent Fiscal Quarter End” has the meaning set forth in §4A(b)(iii).

 

“Most Recent Fiscal Year End” has the meaning set forth in §4(g)(i).

 

“Mr. Dampier’s Employment Agreement” has the meaning set forth in §7(a)(iv).

 

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).



 



  48

 

 

“Necessary Permits” or “Permits” mean all licenses, permits, franchises, orders,
approvals, accreditations, written waivers and other governmental and other
authorizations as are necessary in order to enable Target (prior to Closing) and
Buyer (after Closing) to continue to own, operate and conduct the Business as
currently conducted and to occupy and use Target’s real and personal properties
without incurring any material liability.

 

“Nonqualified Plan” has the meaning set forth in §4(x)(vi).

 

“Non-Fundamental Representations and Warranties” has the meaning set forth in
§8(a).

 

“NWC Adjustment Amount” has the meaning set forth in §2(a)(vi).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by Target and its Subsidiaries.

 

“Party” or “Parties” has the meaning set forth in the preface.

 

“Permitted Liens” means (a) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, construction and other similar Liens arising or
incurred in the Ordinary Course of Business in respect of amounts that are not
yet due and payable or being contested in good faith by appropriate proceedings
(and for which reserves have been established in the Financial Statements if
required by GAAP); (b) Liens for Taxes that are not yet due and payable, are
being contested in good faith by appropriate proceedings or may thereafter be
paid without penalty (and for which reserves have been established in the
Financial Statements); and (c) with respect to the Leased Real Property,
statutory Liens of the landlord for the Leased Real Property for amounts not yet
due and payable (and for which reserves have been established in the Financial
Statements).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

 

“Pre-Closing Tax Period” has the meaning set forth in §9(a).

 

“Predecessor” means any Person, if any, whose status and activities could give
rise to a claim against Buyer or Target as successor in interest to such Person.

 

“Prohibited Transactions” has the meaning set forth in ERISA §406 and Code
§4975.

 

“Promissory Note(s)” has the meaning set forth in §2(a)(iv).



 



  49

 

 

“Public Reports” has the meaning set forth in §4A(b)(ii).

 

“Purchase Documents” means this Agreement and any other certificate, document,
instrument, stock power, or agreement executed in connection therewith, and any
assignment or other agreement related to the Stock or any purchased assets.

 

“Purchase Price” has the meaning set forth in §2.

 

“Real Property” means real property and real estate.

 

“Real Property Laws” has the meaning set forth in §4(l)(vi).

 

“Recourse Limitation” has the meaning set forth in §8(c)(iii).

 

“Recourse Value” has the meaning set forth in §8(c)(iii).

 

“Remaining 338 Disputed Issues” has the meaning set forth in §10(f)(ii).

 

“Rule 144” has the meaning set forth in §4A(a)(ii).

 

“Rule 144 Date” has the meaning set forth in §2(a)(v).

 

“Rule 144 Sales” has the meaning set forth in §6(f).

 

“EDGAR System” means the Electronic Data Gathering, Analysis, and Retrieval
system, which performs automated collection, validation, indexing, acceptance,
and forwarding of submissions by companies and others who are required by law to
file forms with the U.S. Securities and Exchange Commission.

 

“SEC” means the Securities and Exchange Commission.

 

“Section 338 Price Increase” has the meaning set forth in §10(a).

 

“Section 338(h)(10) Election” has the meaning set forth in §10(e).

 

“Section 338 Forms” has the meaning set forth in §10(f)(i).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  50

 

 

“Security Agreement” has the meaning set forth in §2(a)(iv).

 

“Sellers,” “individually, a Seller” or “each Seller” has the meaning set forth
in the preface.

 

“Sellers’ Disclosure Schedule/Schedules” has the meaning set forth in §3(a).

 

“Sellers’ Non-Competition Agreement” has the meaning set forth in §6(e).

 

“Sellers’ Release” has the meaning set forth in §7(a)(ii).

 

“Sellers’ Representative” shall mean William Daniel Dampier.

 

“Stock Event” has the meaning set forth in §2(a)(v).

 

“Straddle Period” has the meaning set forth in §9(b).

 

“Subsidiary(ies)” means, with respect to any Person: (a) any corporation,
association or other entity of which at least a majority in interest of the
outstanding capital stock or other Equity Securities having by the terms thereof
voting power under ordinary circumstances to elect a majority of the directors,
managers or trustees thereof, irrespective of whether or not at the time capital
stock or other equity securities of any other class or classes of such
corporation, association or other entity shall have or might have power by
reason of the happening of any contingency, is at the time, directly or
indirectly, owned or controlled by such Person; or (b) any entity (other than a
corporation) in which such Person, one or more Subsidiaries of such Person, or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has at least majority ownership interest.
For purposes of this Agreement, a Subsidiary of Target shall include the direct
and indirect Subsidiaries of Target.

 

“SWDA” has the meaning set forth in §4(z)(iv).

 

“Systems” has the meaning set forth in §4(aa).

 

“Target” has the meaning set forth in the preface.

 

“Target’s Assets” has the meaning set forth in §4(h)(iv).

 

“Target Share” or “Target Shares” means any share of the common stock, no par
value per share of Target.

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

”Tax Acceleration Amount” has the meaning set forth in §10(h).

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third-Party Claim” has the meaning set forth in §8(f)(i).

 

“Total 338 Disputed Amount” hast the meaning set forth in §10(f)(ii).

 

“WARN Act” has the meaning set forth in §4(h)(i)(R).

 

“Working Capital Holdback” has the meaning set forth in §2(a)(ii).

 

“Written,” “in writing” or words of similar meaning shall include any written
materials, emails or any other forms of written documentation or communication
(including any electronic form).



 



  51

 

 

APPENDIX I 

(WORKING CAPITAL ADJUSTMENT APPENDIX)

 

1. DEFINITIONS. For purposes of this Appendix, the following terms have the
meanings specified or referred to in this Paragraph 1:

 

Benchmark Working Capital means $2,000,000.

 

Cash and Cash Equivalents means all cash and cash equivalents, including (i)
marketable securities and short term investments, and (ii) uncollected checks
issued to the Target and funds in transit to the Target (but only to the extent
not already otherwise included in Current Assets), but excluding (iii)
uncollected checks issued by the Target and funds in transit from the Target.

 

Closing Financial Statements has the meaning set forth in Paragraph 2 of this
Appendix.

 

Closing Working Capital means the Working Capital of the Target at Closing.

 

Current Assets means the current assets of the Target determined in accordance
with GAAP applied on a basis consistent with the Target’s audited historical
financial statements including the Most Recent Balance Sheet (provided that
where the Most Recent Balance Sheet is inconsistent with GAAP, GAAP shall
control), including but not limited to the following, in each case without
duplication: Cash and Cash Equivalents; accounts receivable, current portion of
notes receivable; prepaid expenses; deposits; COBRA receivables and accrued
revenue.

 

Current Liabilities means the current liabilities of the Target determined in
accordance with GAAP applied on a basis consistent with the Target’s audited
historical financial statements including the Most Recent Balance Sheet
(provided that where the Most Recent Balance Sheet is inconsistent with GAAP,
GAAP shall control), including but not limited to the following, in each case
without duplication: the outstanding balance of line(s) of credit with bank(s)
(if any), accounts payable, customer deposits, advances payable, deferred
revenue, deferred rent, royalty advances, sales taxes payable, accrued federal
tax withholding with respect to payroll, accrued FICA withholding, accrued state
tax withholding with respect to payroll, payroll taxes payable, other employee
plans payable, salaries and bonuses payable, vacation expense payable, sales
commissions payable and health care benefits payable, placement agreements still
binding upon Target and under the ‘guarantee period.’

 

Example based on provided numbers for balance sheet as of December 31, 2014 and
audited by Causey Demgen & Moore P.C.:

 

Current Assets: $6,472,056 

Current Liabilities: $706,076 

Net Working Capital as of December 31, 2014: $5,765,980 

Benchmark Net Working Capital: $2,000,000.00 

NWC Adjustment Amounts: $3,765,980



 



  52

 

 

Current Portionmeans that portion of the projected payments to be received, paid
or expenses within the next twelve (12) months following Closing.

 

GAAP has the meaning set forth in Exhibit A of the Agreement.

 

Independent Accountants has the meaning set forth in Paragraph 3(c) of this
Appendix.

 

Most Recent Balance Sheet has the meaning set forth in Exhibit A of the
Agreement.

 

NWC Adjustment Amount has the meaning given such term in §2(a)(vi) of the
Agreement.

 

Objection Statement has the meaning set forth in Paragraph 3(b) of this
Appendix.

 

Remaining Disputed Issues has the meaning set forth in Paragraph 3(c) of this
Appendix.

 

Total Disputed Amount has the meaning set forth in Paragraph 3(c) of this
Appendix.

 

Working Capital means the Target’s Current Assets minus the Target’s Current
Liabilities.

 

2. BUYER’S CALCULATION OF CLOSING WORKING CAPITAL. Buyer shall prepare financial
statements of the Target as of the Closing Date in accordance with GAAP (the
“Closing Date Financial Statements”), and determine the Working Capital as of
the Closing Date (the “Closing Working Capital”) in accordance with GAAP. Buyer
shall deliver the Closing Financial Statements and its determination of the
Closing Working Capital to Sellers within ninety (90) days following the Closing
Date.

 

3. WORKING CAPITAL DISPUTE RESOLUTION PROCEDURE. 

 



a.

Within ten (10) days after written request for access by Sellers, Sellers shall
be given reasonable access during reasonable business hours to (and copies of)
all of Target’s applicable books, records, and other documents, including work
papers, worksheets, notes, and schedules used in preparation of the Revenue
Statement, other than work papers that Buyer considers proprietary, such as
internal control documentation, engagement planning, time control and audit sign
off, and quality control work papers.

  b.

If within thirty (30) days following delivery of the Closing Working Capital
calculation Sellers have not given Buyer a written statement (the “Objection
Statement”) of its objection as to the Closing Working Capital calculation
(which statement shall state the basis of Sellers’ objections with reasonable
particularity), then the Closing Working Capital calculated by Buyer shall be
binding and conclusive on the parties and be used in computing the NWC
Adjustment Amount (if any). Within three (3) business days after the calculation
of the Closing Working Capital becomes binding and conclusive on the parties, if
there is a NWC Adjustment Amount, Sellers or Buyer, as the case may be, shall
make the wire transfer payment provided for in this Appendix; or



 

  53

 

 



c.

If, however, Sellers duly and timely give Buyer the Objection Statement, and if
Sellers and Buyer fail to resolve the issues outstanding with respect to the
Closing Financial Statements and the calculation of the Closing Working Capital
within thirty (30) days of Buyer's receipt of Sellers’ Objection Statement,
Sellers and Buyer shall submit the issues remaining in dispute (the “Remaining
Disputed Issues”) to PricewaterhouseCoopers, LLP, independent public
accountants, or such other accountants as are mutually agreed to by the parties
in writing (the “Independent Accountants”) for resolution applying the
principles, policies and practices referred to in this Appendix. If Remaining
Disputed Issues are submitted to the Independent Accountants for resolution, (i)
Sellers and Buyer shall furnish or cause to be furnished to the Independent
Accountants such work papers and other documents and information relating to the
disputed issues as the Independent Accountants may request and are available to
that party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; (ii) the determination by
the Independent Accountants, as set forth in a notice to be delivered to both
Sellers and Buyer within sixty (60) days of the submission to the Independent
Accountants of the Remaining Disputed Issues, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the Closing
Working Capital; and (iii) fees and costs incurred for such Independent
Accountants as a result of such dispute shall be allocated between Buyer and
Sellers in proportion to the respective amounts of the difference between
Sellers’ calculation of the Remaining Disputed Issues and Buyer’s calculation of
the Remaining Disputed Issues (the “Total Disputed Amount”) which are resolved
against them. For example, if with respect to the Remaining Disputed Issues,
Buyer calculates Closing Working Capital to be $100x, and Sellers calculate
Closing Working Capital to be $150x (so that the Total Disputed Amount is $50x);
and the Independent Accountants determine that Closing Working Capital is $140x
($10x is resolved against Sellers, and $40x is resolved against Buyer), then the
fees and expenses of the Independent Accountants would be allocated 80% to Buyer
(i.e., $40x/$50x) and 20% (i.e., $10x/$50x) to Sellers.

 

4. NO ACTIONS WHICH DISTORT WORKING CAPITAL. Sellers covenants that Sellers did
not take any action or engage in any extraordinary transaction between August
31, 2015 and the date of Closing for purposes of distorting Target’s Working
Capital and the calculation of the NWC Adjustment Amount (except for matters for
which Target has received specific written approval from Buyer).

 



  54

 



 

APPENDIX II 

(EARNOUT APPENDIX)

 

1. DEFINITIONS. For purposes of this Appendix II, the following terms have the
meanings specified or referred to in this Paragraph 1:

 

“Adjusted EBITDA” – EBITDA, adjusted as described in the last sentence of this
definition and by excluding the effects of any of the following to the extent
otherwise included in consolidated earnings from operations:

 

(a) gains, losses or profits realized by the Target from the sale of assets
other than in the Ordinary Course of Business and any “extraordinary items” of
gain or loss (as determined in accordance with GAAP);

(b) any management fees, general overhead expenses, or other intercompany
charges, of whatever kind or nature, charged by Buyer to the Target; and

(c) any legal or accounting fees and expenses incurred in connection with the
Agreement.
 

In determining net income from operations, the purchase and sales prices of
goods and services sold by the Target to Buyer or its Affiliates, or purchased
by the Target from Buyer or its Affiliates, shall be adjusted to reflect the
amounts that the Target would have received or paid if dealing with an
independent party in an arm’s-length commercial transaction.

 

“Affiliate” – with respect to any entity, an entity that directly or indirectly
controls or is controlled by, or is under common control with, as the case may
be, the relevant entity.

 

“Computation Notice” – as defined in Paragraph 4(a).

 

“Earnout Amount” – Excess EBITDA.

 

“Earnout Payment” – as defined in Paragraph 4(a).

 

“Earnout Period” – the fiscal year ending September 30, 2016.

 

“EBITDA” – Net income earnings from operations of the Target, as determined in
accordance with GAAP as consistently applied by the Target, plus interest,
taxes, depreciation, and amortization of the Target (that was deducted to reach
net income), in each case, as determined in accordance with GAAP as consistently
applied by the Target. It is acknowledged and agreed that (i) all compensation
and benefits paid or accrued for William Daniel Dampier or Heidi Vigil by Target
or Buyer shall be a deduction against the net income of the Target, and (ii) any
and all other amounts paid by Buyer or the Target to Sellers under, in
accordance with, or by virtue of the Agreement to which this Appendix is
attached, including any amounts paid or payable under the Promissory Note(s),
shall not be deducted from earnings to arrive at EBITDA.

 

  55

 

 

“EP Issued Shares” – as defined in Paragraph 6.

 

“EP Issue Price” – as defined in Paragraph 6.

 

“EP Rule 144 Rule Date” – as defined in Paragraph 6.

 

“Excess EBITDA” – an amount equal to (a) Adjusted EBITDA for the Earnout Period,
less (b) the Threshold Amount.

 

“Income Statement” – as defined in Paragraph 5(a).

 

“Independent Accountants” – as defined in Paragraph 5(d).

 

“Objection Notice” – as defined in Paragraph 5(c).

 

“Payment Rate” – 500%.

 

“Sellers’ Representative” – William Daniel Dampier.

 

“Threshold Amount” – the amount of $2,300,000.

 

2. EXAMPLES. Examples of calculation of the Earnout Payment are attached to this
Appendix II as the “Earnout Examples Exhibit.”

 

3. CERTAIN OPERATING GUIDELINES.

 

(a) The parties acknowledge that William Daniel Dampier is entering into Mr.
Dampier’s Employment Agreement with Target, and pursuant to Mr. Dampier’s
Employment Agreement he will be the President of the Target and will report to
the Target’s Board of Directors and Buyer’s Chief Executive Officer.

(b) Buyer agrees that, at all times prior to the expiration of the Earnout
Period, (i) the Target shall remain a separate legal entity or a separate
reporting unit with accounting and financial statements separate from those of
Buyer and its other businesses, (ii) William Daniel Dampier shall share
operational control of the Target with Buyer, and (iii) Buyer shall provide
commercially reasonable support to the Target for purposes of Target conducting
its Business in a manner consistent with the past practices of the Target and
Sellers.

(c) Buyer shall not intentionally take an action for purposes of preventing the
Target from achieving the EBITDA necessary for the Earnout Payment.

(d) Sellers shall promptly notify Buyer in writing if Sellers discover that
Buyer has failed to comply with any of the above operating guidelines in this
Paragraph 3. If such failure is capable of being cured, Buyer shall have a
period of ten (10) days to cure.
 

4. EARNOUT PAYMENT.

 

(a) Buyer shall pay to Sellers an amount equal to (i) the Earnout Amount,
multiplied by (ii) the Payment Rate, but only if the Earnout Amount is a
positive number (the “Earnout Payment”). If the Earnout Amount is a negative
number, no Earnout Payment shall be made.

(b) The Earnout Payment will be paid by Buyer within thirty (30) days after the
final determination of the Earnout Amount. Notwithstanding any provision in this
Appendix II to the contrary, in no event will the Earnout Payment exceed
$2,000,000. The Earnout Payment will be allocated between the Sellers as set
forth on Exhibit B to the Agreement.
 





  56

 

 

(c) The Earnout Payment shall be payable as follows: (i) 50% in immediately
available funds via wire transfer to a bank account designated by Sellers; and
(ii) 50% in issued shares of GEE Common Stock which shall be valued as set forth
in Paragraph 6 below.

(d) Sellers shall not be entitled to any interest on the Earnout Payment under
this Appendix II.

(e) Upon notice to Sellers’ Representative specifying in reasonable detail the
basis therefor, Buyer may set off any amount to which it claims to be entitled
from any Seller under §8 of the Agreement against amounts otherwise payable
under this Appendix II. The exercise of such right of setoff by Buyer in good
faith, whether or not ultimately determined to be justified, will not constitute
a default under this Appendix II, regardless of whether any Seller disputes such
setoff claim, or whether such setoff claim is for a contingent or unliquidated
amount. Neither the exercise of, nor the failure to exercise, such right of
setoff will constitute an election of remedies or limit Buyer in any manner in
the enforcement of any other remedies that may be available to it.
 

5. PROCEDURE.

 

(a) Buyer shall maintain separate accounting books and records for the Target
during the Earnout Period. Promptly following the end of the Earnout Period,
Buyer shall prepare (i) a consolidated income statement of the Target for the
Earnout Period, which shall be prepared in accordance with GAAP as consistently
applied by the Target (the “Income Statement”), and (ii) a computation of EBITDA
and Adjusted EBITDA, showing separately each of the adjustments made to EBITDA
to arrive at Adjusted EBITDA (the “Computation Notice”) in the Computation
Notice. Buyer shall deliver the Income Statement and the Computation Notice to
Sellers’ Representative within forty-five (45) days following the end of the
Earnout Period.

(b) Upon execution of such access letters as may be reasonably required by
Buyer, Sellers and/or Sellers’ Representative shall be given reasonable access
during reasonable business hours to (and copies of) all of Buyer’s and its
representatives’ books, records, and other documents, including work papers,
worksheets, notes, and schedules used in preparation of the Income Statement and
its computation of EBITDA and Adjusted EBITDA in the Computation Notice for the
purpose of reviewing the Income Statement and the Computation Notice, in each
case, other than work papers that Buyer considers proprietary, such as internal
control documentation, engagement planning, time control and audit sign off, and
quality control work papers.

(c) If, within forty-five (45) days following delivery of the Income Statement
and the Computation Notice to Sellers’ Representative, Sellers’ Representative
has not given Buyer notice of an objection as to any amounts set forth on the
Income Statement or the computation of EBITDA and Adjusted EBITDA in the
Computation Notice (which notice shall state in reasonable detail the basis of
Sellers’ Representative’s objection) (the “Objection Notice”), the Earnout
Amount as computed by Buyer will be final, binding, and conclusive on the
parties.
 





  57

 

 

(d) If Sellers’ Representative timely gives Buyer an Objection Notice, and if
Sellers’ Representative and Buyer fail to resolve the issues raised in the
Objection Notice within thirty (30) days after giving the Objection Notice,
Sellers’ Representative and Buyer shall submit the issues remaining in dispute
for resolution to PricewaterhouseCoopers, LLP, independent public accountants,
or such other accountants as are mutually agreed to by the parties in writing)
(the “Independent Accountants”).

(e) The parties shall negotiate in good faith in order to seek agreement on the
procedures to be followed by the Independent Accountants, including procedures
with regard to the presentation of evidence. If the parties are unable to agree
upon procedures within ten (10) days of the submission to the Independent
Accountants, the Independent Accountants shall establish such procedures giving
due regard to the intention of the parties to resolve disputes as promptly,
efficiently, and inexpensively as possible, which procedures may, but need not,
be those proposed by either Buyer or Sellers’ Representative. The Independent
Accountants shall be directed to resolve only those issues in dispute and render
a written report on their resolution of disputed issues with respect to the
Income Statement and the Computation Notice as promptly as practicable, but no
later than sixty (60) days after the date on which the Independent Accountants
are engaged. The determination of Earnout Amount by the Independent Accountants
will be based solely on written submissions of Buyer, on the one hand, and
Sellers’ Representative, on the other hand, and will not involve independent
review. Any determination by the Independent Accountants will not be outside the
range established by the amounts in (i) the Income Statement and the computation
of EBITDA and Adjusted EBITDA in the Computation Notice proposed by Buyer, and
(ii) Sellers’ Representative’s proposed adjustments thereto. Such determination
will be final, binding, and conclusive on the parties.

(f) If the computation of Earnout Amount is submitted to the Independent
Accountants for resolution:
 

(i) Sellers’ Representative and Buyer shall execute any agreement required by
the Independent Accountants to accept their engagement pursuant to this
Paragraph 5;

(ii) Sellers’ Representative and Buyer shall promptly furnish or cause to be
furnished to the Independent Accountants such work papers and other documents
and information relating to the disputed issues as the Independent Accountants
may request and are available to that party or its accountants or other
representatives, and shall be afforded the opportunity to present to the
Independent Accountants, with a copy to the other party, any other written
material relating to the disputed issues;

(iii) the determination by the Independent Accountants, as set forth in a report
to be delivered by the Independent Accountants to both Sellers’ Representative
and Buyer, will include all the changes in the Income Statement and the
computation of EBITDA and Adjusted EBITDA in the Computation Notice required as
a result of the determination made by the Independent Accountants; and

(iv) Sellers and Buyer shall each bear one-half of the fees and costs of the
Independent Accountants; provided, however, that the engagement agreement
referred to in clause (i) above may require the parties to be bound jointly and
severally to the Independent Accountants for those fees and costs, and in the
event Sellers or Buyer pay to the Independent Accountants any amount in excess
of one-half of the fees and costs of their engagement, the other party(ies)
agree(s) to reimburse Sellers or Buyer, as applicable, upon demand to the extent
required to equalize the payments made by Sellers and Buyer with respect to the
fees and costs of the Independent Accountants.
 

6. VALUATION OF GEE SHARES ISSUED AS PART OF EARNOUT PAYMENT.The number of
shares issued as part of the Earnout Payment (the “EP Issued Shares”) will be
based on the mean average closing price of shares of GEE Common Stock during the
twenty (20) trading days immediately preceding September 30, 2016 (the “EP Issue
Price”); provided however, that if, during such twenty (20) day trading period,
there is a Stock Event, then the closing prices used in the above calculation
shall be appropriately adjusted to provide the Sellers the same economic effect
as contemplated by this Appendix prior to such action. If the closing price of
the publicly traded shares of GEE Common Stock on the trading day immediately
preceding the day on which the EP Issued Shares are first freely salable under
Rule 144 (“EP Rule 144 Date”) is less than ninety percent (90%) of the EP Issue
Price, then Buyer shall make a one-time adjustment and shall promptly pay to
Sellers, in cash or stock (if stock, in the form of additional shares of GEE
Common Stock at the closing price on the EP Rule 144 Date) at Buyer’s option,
the difference between the aggregate value of the EP Issued Shares at the EP
Issue Price and the aggregate value of the EP Issued Shares at the closing price
on the EP Rule 144 Date. For purposes of making this calculation, if there has
been a Stock Event between the Closing Date and the EP Rule 144 Date, then the
calculation shall be appropriately adjusted to provide the same economic effect
to the Parties as before the adjustment.



 



  58

 

 

Earnout Examples Exhibit

 

The following are examples of the calculations for the Earnout Amount:

 

Examples Based on Hypothetical Financial Results Fiscal Year

ending September 30, 2016 (hypothetical Earnout Period)

 

EXAMPLE I

 



Adjusted EBITDA

 

$ 2,700,000

 

Threshold Amount (EBITDA)

 

 

2,300,000

 

Earnout Amount (Excess EBITDA)

 

$ 400,000

 

Times Payment Rate (500 %)

 

 

5x

Earnout Payment

 

$ 2,000,000

 

  

EXAMPLE II

 



Adjusted EBITDA

 

$ 2,500,000

 

Threshold Amount (EBITDA)

 

 

2,300,000

 

Earnout Amount (Excess EBITDA)

 

$ 200,000

 

Times Payment Rate (500%)

 

 

5x

Earnout Payment

 

$ 1,000,000

 

 





 



EXAMPLE III

 



Adjusted EBITDA

 

$ 2,900,000

 

Threshold Amount (EBITDA)

 

 

2,300,000

 

Earnout Amount

 

$ 600,000

 

Times Payment Rate (500%)

 

 

5x

Potential Earnout Payment

 

$ 3,000,000

 

Earnout Payment (“Capped”)

 

$ 2,000,000

 

(per Appendix II, Paragraph 4(b))

 

 

 

 

 

 

59

--------------------------------------------------------------------------------